UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: (811-01403) Exact name of registrant as specified in charter: Putnam Global Equity Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP 800 Boylston Street Boston, Massachusetts 02199-3600 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: October 31, 2010 Date of reporting period: November 1, 2009  October 31, 2010 Item 1. Report to Stockholders: The following is a copy of the report transmitted to stockholders pursuant to Rule 30e-1 under the Investment Company Act of 1940: Putnam Global Equity Fund Annual report 10 | 31 | 10 Message from the Trustees 1 About the fund 2 Performance snapshot 4 Interview with your funds portfolio manager 5 Your funds performance 11 Your funds expenses 13 Terms and definitions 15 Trustee approval of management contract 16 Other information for shareholders 21 Financial statements 22 Federal tax information 48 Shareholder meeting results 49 About the Trustees 50 Officers 52 Message from the Trustees Dear Fellow Shareholder: Stock markets around the world rallied strongly over the past few months, riding a rising tide of strengthening investor confidence and slowly improving economic and corporate data. Indeed, U.S. stocks delivered their best September in 71 years, and continued to add to those gains in October. Bond markets also have generated positive results for much of 2010 and continue to be a source of refuge for risk-averse investors. It is important to recognize, however, that we may see periods of heightened market volatility as markets and economies seek more solid ground. The slow pace of the U.S. economic recovery and ongoing European sovereign debt concerns have made markets more susceptible to disappointing news. We believe, however, that Putnams research-intensive, actively managed investment approach is well suited for this environment. In developments affecting oversight of your fund, Barbara M. Baumann has been elected to the Board of Trustees of the Putnam Funds, effective July 1, 2010. Ms. Baumann is president and owner of Cross Creek Energy Corporation of Denver, Colorado, a strategic consultant to domestic energy firms and direct investor in energy assets. We also want to thank Elizabeth T. Kennan, who has retired from the Board of Trustees, for her many years of dedicated and thoughtful leadership. Lastly, we would like to take this opportunity to welcome new shareholders to the fund and to thank all of our investors for your continued confidence in Putnam. About the fund Seeking the benefits of investing in stocks around the world Just as free trade has opened the U.S. economy to world imports in recent years, the world has also opened to U.S. investors. Putnam Global Equity Fund targets solid companies throughout the world to offer investors a globally diversified stock portfolio. With a global mandate, the fund invests across developed markets such as the United States, the European Union, and Japan. It also invests a portion of its assets in emerging markets. Though they have greater risk of volatility and illiquid securities, markets such as Brazil, Russia, India, and China may offer more robust economic growth. The funds portfolio manager selects from thousands of stocks worldwide, with a strategy that seeks quality companies without a bias toward either growth-or value-style stocks. The manager seeks to buy the stocks of these companies when they are priced below what he determines to be their true worth. While the fund typically favors large companies, it can also invest in midsize and small companies. The fund has the flexibility to invest in top global competitors wherever they are based. To gather information about this wide variety of companies and markets, the manager draws on in-house research by Putnam analysts based in Boston, London, and Singapore. While investing in companies that operate under different economic and political systems involves risk, the fund may let your money grow when there is a downturn in the U.S. economy. That may be because international economies, which can follow a different business cycle, might be growing while the U.S. economy is sluggish. In addition, investing in securities denominated in foreign currencies provides another type of diversification. While the euro, the yen, and other currencies fluctuate in value, the fund can benefit when these currencies strengthen against the U.S. dollar. The manager diligently monitors risk, seeking to sell fund holdings and to hedge currencies that may offer more risk than reward. Consider these risks before investing: International investing involves certain risks, such as currency fluctuations, economic instability, and political developments. Additional risks may be associated with emerging-market securities, including illiquidity and volatility. The fund invests some or all of its assets in small and/or midsize companies. Such investments increase the risk of greater price fluctuations. The use of derivatives involves special risks and may result in losses. Value stocks may fail to rebound, and the market may not favor value-style investing. Stock selection stresses fundamental analysis In selecting holdings for the fund, the portfolio manager looks for stocks that have multiple sources of strength working in their favor. To consider a wide range of possible strengths, he uses a disciplined research process that stresses fundamental analysis. The process has three stages: Screening: With support from a team of stock analysts, the manager screens companies around the world to focus on 100200 stocks that he wants to consider buying for the portfolio. Analysis: To determine which stocks to favor and which to reject, the manager and analysts meet with company managements and their competitors, customers, and suppliers. Portfolio construction: The manager regularly reviews and monitors the funds holdings, seeking to build and maintain a portfolio that offers a balance of return and risk. Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. Share price, principal value, and return will fluctuate, and you may have a gain or a loss when you sell your shares. Performance of class A shares assumes reinvestment of distributions and does not account for taxes. Fund returns in the bar chart do not reflect a sales charge of 5.75%; had they, returns would have been lower. See pages 5 and 1113 for additional performance information. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. To obtain the most recent month-end performance, visit putnam.com. 4 Interview with your funds portfolio manager Shigeki Makino How did the fund perform for the 12 months ending October 31, 2010? I am disappointed to report that Putnam Global Equity Funds class A shares returned 10.87%, underperforming both its benchmark, the MSCI World Index, which advanced 12.74%, and its Lipper peer group, Global Large-Cap Core Funds, which rose 13.54%. What factors contributed to the fundsresults? With the markets depressed sentiment and extremely cheap valuations, if 2011 shows any earnings growth, we believe that the market will rise significantly. As a result, we have kept the beta of the portfolio relatively high and pro-cyclical. Further, as you look at the market, there are some very cheap companies, and the true growth-stock companies also appear attractive. We have tried to increase the portfolio exposure to both. We use quantitative, or numbers-based, analysis to identify a picking pool of stocks and then we narrow that subset using fundamental, bottom-up research. Its worth noting to our shareholders that quantitative analysis tends to do poorly in the type of environment that we have just experienced, one in which people became more risk averse, the economy struggled, and stock prices were driven more by fear than fundamentals. How would you describe the investing backdrop during the period? At the start of the funds fiscal year, in the fall of 2009, we had just experienced a very strong stock market recovery during which many of the defensive and higher-quality stocks outperformed. Then in May, we experienced the slowing of the U.S. and global economies and the spread of the This comparison shows your funds performance in the context of broad market indexes for the 12months ended 10/31/10. See pages 4 and 1113 for additional fund performance information. Index descriptions can be found on page 15. 5 eurozone sovereign debt crisis. This caused the market to spiral somewhat out of control. Was there any particular region of the world that helped performance? Emerging markets outperformed developed markets, notably Anglo-Saxon markets such as the United States and the United Kingdom. Most emerging markets in Asia, followed by those in Latin America and Eastern Europe, delivered the best returns. We find emerging markets attractive on a secular basis due to their faster economic growth, stronger fiscal positions, and undervalued currencies compared with their developed peers. In simple terms, many developed economies are struggling with public and private deleveraging, aging populations, and large budget deficits, all of which cause slower economic growth. In emerging markets, on the other hand, a rapid urbanization is taking place, most notably in China and India, where large portions of the population are moving from rural to urban areas.This means that people are more productive, their incomes are rising, and they have more money to spend on goods. So economic expansions in these emerging markets are self-sustaining. From a sector perspective, how did you position the fund during the period? We were overweight cyclical sectors and underweight defensive sectors. Specifically, we were overweight materials, capital goods, health care, technology, and energy, and conversely, underweight financials, staples, and utilities. A combination of valuation, the bottoming out of economic data, the negative sentiment of investors, and the strong easing by global central banks led us to be more optimistic about the economy and the equity markets, and we positioned the portfolio to capture this. With everybody worried about a double-dip recession, it helped to stay on the offense rather than the defense in terms of positioning. Country allocations are shown as a percentage of the funds net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Weightings will vary over time. 6 What were some holdings that contributed to performance? Our top performer was an out-of-benchmark holding, Dongfeng Motor , a Chinese automobile company that has partnerships with a number of international automakers such as Nissan, Honda, and Peugeot, and is one of the funds long-term holdings. When Chinese automobile production fell in 2008, we felt that the market was underestimating the growth potential of the industry. When government stimulus reignited auto sales volume growth, we believed companies like Dongfeng were positioned to benefit from these measures. Ashland , which owns the Valvoline brand, is an out-of-benchmark holding and a quantitatively driven idea for the portfolio. Many investors believed that rising oil prices would hurt the stock, but the impact was not as negative as people feared. The company also benefited from some consolidation in the industry, which gave Ashland pricingpower. Kone , a global elevator and escalator company based in Finland, saw strong revenue growth from emerging markets, particularly in Asia. Kone continued to improve its profits margins and benefited from modernization requirements in Europe. The company was helped further by a bottoming-out of new orders in North America. The fund acquired the stock in April2010, and by period-end it had appreciated substantially. Our overweight to Qwest , a fixed-line telephone service provider, helped. Qwest shares were purchased at what we felt were attractive prices, and the shares appreciated. Qwest saw an uptick in its corporate sales during the period, while simultaneously making This table shows the funds top 10 holdings and the percentage of the funds net assets that each represented as of 10/31/10. Short-term holdings are excluded. Holdings will vary over time. 7 improvements to its cash flow and balance sheet along with efficiency gains. By the end of the period, we had liquidated our holdings in Qwest. Domtar , a paper and paper pulp company based in Canada, is an out-of-benchmark holding in the paper industry that contributed to performance. The company is a large producer of uncoated free sheet paper, which is used in many office printers. The paper industry is in a long-term, secular decline, and is not very popular with investors. But as we have found during this recovery, the perception of the rate of decline in a company or industry is sometimes greater than the reality. Domtars shares dropped significantly in 2008 and 2009. I felt the stock was oversold, and it was. Domtar also produces its own paper pulp and had more than it needed. Elsewhere in the world, pulp supplies were quite tight. China, for example, is a big consumer and was net short pulp. An earthquake in Chile and bad weather in the United States also hurt global pulp production. As a result, pulp prices rose, Domtar and its pulp business benefited, and the stockappreciated. Which holdings held back performance? The National Bank of Greece was the top detractor from performance for the period. It was my belief that the stock was oversold after the Greek sovereign debt crisis hit in November 2009. When the debt situation grew worse over the ensuing months, the stock continued to get punished. We were overweight the stock initially, but have since liquidated our holdings and no longer have any exposure to the stock in the portfolio. Career Education , an out-of-benchmark holding, is an online and traditional education provider that came under government scrutiny during the period. Government regulators questioned the companys aggressive marketing to low-income individuals, its use of federal financial aid dollars, and its This chart shows how the funds top weightings have changed over the past six months. Weightings are shown as a percentage of net assets. Summary information may differ from the portfolio schedule included in the financial statements due to the inclusion of derivative securities and the exclusion of as-of trades, if any, and the use of different classifications of securities for presentation purposes. Holdings will vary over time. Data in the chart reflect a new calculation methodology placed in effect within the past six months. 8 low graduation rates. We have significantly reduced our exposure to the company. An overweight to AXA , a Paris-based global insurance company that owns The Equitable in the United States, also held back performance. AXA shares suffered because of the companys financial exposure to the sovereign debt crisis. Goldman Sachs , another overweight, held back performance, as shares suffered from the companys involvement in the subprime credit situation and the government scrutiny it has been under. We reduced our position initially, and we subsequently sold all of ourshares. What is your outlook for the market and thefund? Although my long-term economic outlook is somewhat subdued, I am positive the overall economy will be better than expected in the short term. Most investors are quite optimistic about the near term, but skittish about anything beyond six months. That stems from a weak outlook and the incredible volatility of recent years, as well as the sovereign debtcrisis. While I am not wildly bullish, I am more positive relative to consensus among investors. We will maintain a pro-cyclical stance and pro-market stance in the fund. I believe people will begin to invest in companies with average quality business levels, average returns, and cheap valuations. So I believe that as the economy finds stability, value investing will tend to work. That should really help the performance of the portfolio relative to where it has been. Obviously, it is very difficult when valuation-based investing does not work, as was the case during the period. The other element, I believe, is that the gap between emerging markets and developed markets will start to lessen. While investors are very bullish about the emerging-market countries, the central banks in these countries are beginning to try to stem the rapid growth and slow liquidity. Meanwhile, just the opposite is taking place in the developed economies markets, where central banks are trying to encourage growth and add liquidity. The bottom line is that growth rates are disparate between emerging and developed markets. We will continue to get direct ownership of emerging-market shares through individual holdings and indirect ownership in the form of industrials and materials sectors that supply these emerging markets. Thank you, Shigeki, for your time and insights today. The views expressed in this report are exclusively those of Putnam Management. They are not meant as investment advice. Please note that the holdings discussed in this report may not have been held by the fund for the entire period. Portfolio composition is subject to review in accordance with the funds investment strategy and may vary in the future. Current and future portfolio holdings are subject to risk. Portfolio Manager Shigeki Makino is Head of Global Equities at Putnam. He has an M.B.A. from The University of Chicago Booth School of Business and a B.S. from the University of Illinois. Shigeki joined Putnam in 2000 and has been in the investment industry since1987. 9 IN THE NEWS The G20, composed of the worlds 20 largest economies, ended its summit in Seoul, South Korea, in November, without an agreement on currency issues and trade imbalances. This raised concerns about global currency wars in which countries manipulate the value of their currencies to boost their exports. Going into the summit, tensions had already been building as several member countries criticized the United States for the Federal Reserves decision to purchase $600 billion of U.S.Treasuries, an action that could devalue the dollar and boost U.S. exports. The United States had sought a firm limit on trade surpluses and an agreement from China to allow its currency to appreciate more. The G20, made of 19 countries plus the European Union, did agree to develop guidelines to help identify any trade imbalances that require preventative and corrective actions. 10 Your funds performance This section shows your funds performance, price, and distribution information for periods ended October 31, 2010, the end of its most recent fiscal year. In accordance with regulatory requirements for mutual funds, we also include performance as of the most recent calendar quarter-end and expense information taken from the funds current prospectus. Performance should always be considered in light of a funds investment strategy. Data represents past performance. Past performance does not guarantee future results. More recent returns may be less or more than those shown. Investment return and principal value will fluctuate, and you may have a gain or a loss when you sell your shares. Performance information does not reflect any deduction for taxes a shareholder may owe on fund distributions or on the redemption of fund shares. For the most recent month-end performance, please visit the Individual Investors section at putnam.com or call Putnam at 1-800-225-1581. Class R and Y shares are generally not available to all investors. See the Terms and Definitions section in this report for definitions of the share classes offered by yourfund. Fund performance Total return for periods ended 10/31/10 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.37% 6.98% 6.63% 6.63% 6.62% 6.62% 6.89% 6.66% 7.11% 7.50% 10 years 3.87 9.39 10.80 10.80 10.85 10.85 8.50 11.71 6.14 1.94 Annual average 0.39 0.98 1.14 1.14 1.14 1.14 0.88 1.24 0.63 0.20 5 years 3.97 1.96 0.16 1.74 0.14 0.14 1.41 2.18 2.67 5.33 Annual average 0.78 0.40 0.03 0.35 0.03 0.03 0.28 0.44 0.53 1.04 3 years 32.27 36.16 33.78 35.68 33.80 33.80 33.29 35.63 32.77 31.71 Annual average 12.18 13.89 12.84 13.68 12.85 12.85 12.62 13.66 12.40 11.94 1 year 10.87 4.43 10.15 5.15 10.00 9.00 10.29 6.45 10.64 11.30 Current performance may be lower or higher than the quoted past performance, which cannot guarantee future results. After-sales-charge returns (public offering price, or POP) for class A and M shares reflect a maximum 5.75% and 3.50% load, respectively. Class B share returns reflect the applicable contingent deferred sales charge (CDSC), which is 5% in the first year, declining to 1% in the sixth year, and is eliminated thereafter. Class C shares reflect a 1% CDSC for the first year that is eliminated thereafter. Class R and Y shares have no initial sales charge or CDSC. Performance for class C, M, R, and Y shares before their inception is derived from the historical performance of class A shares, adjusted for the applicable sales charge (or CDSC) and the higher operating expenses for such shares, except for class Y shares, for which 12b-1 fees are not applicable. Performance benefited from the receipt of a Tyco International, Ltd. Class Action Settlement pertaining to investments made prior to 2003. For a portion of the periods, the fund may have had expense limitations, without which returns would have been lower. Class B share performance does not reflect conversion to Class A shares. 11 Comparative index returns For periods ended 10/31/10 Lipper Global Large-Cap Core Funds MSCI World Index category average* Annual average (life of fund) 6.01% 7.58% 10 years 14.12 37.67 Annual average 1.33 2.98 5 years 13.39 24.22 Annual average 2.54 4.35 3 years 22.36 18.32 Annual average 8.09 6.59 1 year 12.74 13.54 Index and Lipper results should be compared to fund performance at net asset value. * Over the 1-year, 3-year, 5-year, 10-year, and life-of-fund periods ended 10/31/10, there were 135, 112, 99, 49, and 20 funds, respectively, in this Lipper category. Change in the value of a $10,000 investment ($9,425 after sales charge) Cumulative total return from 10/31/00 to 10/31/10 Past performance does not indicate future results. At the end of the same time period, a $10,000 investment in the funds class B and class C shares would have been valued at $8,920 and $8,915, respectively, and no contingent deferred sales charges would apply. A $10,000 investment in the funds class M shares ($9,650 after sales charge) would have been valued at $8,829 at public offering price. A $10,000 investment in the funds class R and class Y shares would have been valued at $9,386 and $9,806, respectively. Fund price and distribution information For the 12-month period ended 10/31/10 Distributions Class A Class B Class C Class M Class R Class Y Number 1 1 1 1 1 1 Income $0.215 $0.155 $0.162 $0.180 $0.199 $0.233 Capital gains       Total Share value NAV POP NAV NAV NAV POP NAV NAV 10/31/09 $7.79 $8.27 $7.02 $7.40 $7.47 $7.74 $7.70 $8.02 10/31/10 8.41 8.92 7.57 7.97 8.05 8.34 8.31 8.68 The classification of distributions, if any, is an estimate. Final distribution information will appear on your year-end tax forms. 12 Fund performance as of most recent calendar quarter Total return for periods ended 9/30/10 Class A Class B Class C Class M Class R Class Y (inception dates) (7/1/94) (7/1/94) (2/1/99) (7/3/95) (1/21/03) (9/23/02) NAV POP NAV CDSC NAV CDSC NAV POP NAV NAV Annual average (life of fund) 7.14% 6.75% 6.40% 6.40% 6.39% 6.39% 6.66% 6.43% 6.88% 7.27% 10 years 9.01 14.23 15.51 15.51 15.51 15.51 13.37 16.43 11.08 7.16 Annual average 0.94 1.52 1.67 1.67 1.67 1.67 1.42 1.78 1.17 0.74 5 years 3.32 8.87 6.85 8.62 6.86 6.86 5.75 9.09 4.48 2.07 Annual average 0.67 1.84 1.41 1.79 1.41 1.41 1.18 1.89 0.91 0.42 3 years 33.07 36.93 34.53 36.42 34.49 34.49 34.06 36.39 33.50 32.52 Annual average 12.53 14.24 13.17 14.01 13.15 13.15 12.96 14.00 12.71 12.29 1 year 2.44 3.41 1.59 3.39 1.73 0.73 1.82 1.72 2.14 2.72 Your funds expenses As a mutual fund investor, you pay ongoing expenses, such as management fees, distribution fees (12b-1 fees), and other expenses. Using the following information, you can estimate how these expenses affect your investment and compare them with the expenses of other funds. You may also pay one-time transaction expenses, including sales charges (loads) and redemption fees, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial representative. Expense ratios Class A Class B Class C Class M Class R Class Y Total annual operating expenses for the fiscal year ended 10/31/09* 1.42% 2.17% 2.17% 1.92% 1.67% 1.17% Annualized expense ratio for the six-month period ended 10/31/10 1.39% 2.14% 2.14% 1.89% 1.64% 1.14% Fiscal-year expense information in this table is taken from the most recent prospectus, is subject to change, and may differ from that shown for the annualized expense ratio and in the financial highlights of this report. Expenses are shown as a percentage of average net assets. * Reflects projected expenses under a new management contract effective 1/1/10 and a new expense arrangement.  For the funds most recent fiscal half year; may differ from expense ratios based on one-year data in the financial highlights. 13 Expenses per $1,000 The following table shows the expenses you would have paid on a $1,000 investment in Putnam Global Equity Fund from May 1, 2010, to October 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.04 $10.82 $10.81 $9.56 $8.30 $5.78 Ending value (after expenses) $1,009.60 $1,005.30 $1,005.00 $1,006.30 $1,008.50 $1,010.50 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. Estimate the expenses you paid To estimate the ongoing expenses you paid for the six months ended October 31, 2010, use the following calculation method. To find the value of your investment on May 1, 2010, call Putnam at 1-800-225-1581. Compare expenses using the SECs method The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the following table shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return . You can use this information to compare the ongoing expenses (but not transaction expenses or total costs) of investing in the fund with those of other funds. All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Class A Class B Class C Class M Class R Class Y Expenses paid per $1,000* $7.07 $10.87 $10.87 $9.60 $8.34 $5.80 Ending value (after expenses) $1,018.20 $1,014.42 $1,014.42 $1,015.68 $1,016.94 $1,019.46 * Expenses for each share class are calculated using the funds annualized expense ratio for each class, which represents the ongoing expenses as a percentage of average net assets for the six months ended 10/31/10. The expense ratio may differ for each share class.  Expenses are calculated by multiplying the expense ratio by the average account value for the period; then multiplying the result by the number of days in the period; and then dividing that result by the number of days in the year. 14 Terms and definitions Important terms Total return shows how the value of the funds shares changed over time, assuming you held the shares through the entire period and reinvested all distributions in the fund. Net asset value (NAV) is the price, or value, of one share of a mutual fund, without a sales charge. NAVs fluctuate with market conditions. NAV is calculated by dividing the net assets of each class of shares by the number of outstanding shares in the class. Public offering price (POP) is the price of a mutual fund share plus the maximum sales charge levied at the time of purchase. POP performance figures shown here assume the 5.75% maximum sales charge for class A shares and 3.50% for class M shares. Contingent deferred sales charge (CDSC) is generally a charge applied at the time of the redemption of class B or C shares and assumes redemption at the end of the period. Your funds class B CDSC declines from a 5% maximum during the first year to 1% during the sixth year. After the sixth year, the CDSC no longer applies. The CDSC for class C shares is 1% for one year after purchase. Share classes Class A shares are generally subject to an initial sales charge and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class B shares are not subject to an initial sales charge. They may be subject to a CDSC. Class C shares are not subject to an initial sales charge and are subject to a CDSC only if the shares are redeemed during the first year. Class M shares have a lower initial sales charge and a higher 12b-1 fee than class A shares and no CDSC (except on certain redemptions of shares bought without an initial sales charge). Class R shares are not subject to an initial sales charge or CDSC and are available only to certain defined contribution plans. Class Y shares are not subject to an initial sales charge or CDSC, and carry no 12b-1 fee. They are generally only available to corporate and institutional clients and clients in other approvedprograms. Comparative indexes Barclays Capital Aggregate Bond Index is an unmanaged index of U.S. investment-grade fixed-income securities. BofA (Bank of America) Merrill Lynch U.S. 3-Month Treasury Bill Index is an unmanaged index that seeks to measure the performance ofU.S. Treasury bills available in the marketplace. Morgan Stanley Capital International (MSCI) World Index is an unmanaged index of equity securities from developed countries. S&P 500 Index is an unmanaged index of common stock performance. Indexes assume reinvestment of all distributions and do not account for fees. Securities and performance of a fund and an index will differ. You cannot invest directly in an index. Lipper is a third-party industry-ranking entity that ranks mutual funds. Its rankings do not reflect sales charges. Lipper rankings are based on total return at net asset value relative to other funds that have similar current investment styles or objectives as determined by Lipper. Lipper may change a funds category assignment at its discretion. Lipper category averages reflect performance trends for funds within a category. 15 Trustee approval of management contract General conclusions The Board of Trustees of the Putnam funds oversees the management of each fund and, as required by law, determines annually whether to approve the continuance of your funds management contract with Putnam Investment Management (Putnam Management), the sub-management contract with respect to your fund between Putnam Management and its affiliate, Putnam Investments Limited (PIL), and the sub-advisory contract among Putnam Management, PIL, and another affiliate, Putnam Advisory Company (PAC). In this regard, the Board of Trustees, with the assistance of its Contract Committee consisting solely of Trustees who are not interested persons (as this term is defined in the Investment Company Act of 1940, as amended) of the Putnam funds (the Independent Trustees), requests and evaluates all information it deems reasonably necessary under the circumstances. Over the course of several months ending in June 2010, the Contract Committee met on a number of occasions with representatives of Putnam Management and in executive session to consider the information provided by Putnam Management and other information developed with the assistance of the Boards independent counsel and independent staff. The Contract Committee reviewed and discussed key aspects of this information with all of the Independent Trustees. At the Trustees June 11, 2010 meeting, the Contract Committee recommended, and the Independent Trustees approved, the continuance of your funds management, sub-management and sub-advisory contracts, effective July 1, 2010. (Because PIL and PAC are affiliates of Putnam Management and Putnam Management remains fully responsible for all services provided by PIL and PAC, the Trustees have not evaluated PIL or PAC as separate entities, and all subsequent references to Putnam Management below should be deemed to include reference to PIL and PAC as necessary or appropriate in the context.) The Independent Trustees approval was based on the following conclusions:  That the fee schedule in effect for your fund represented reasonable compensation in light of the nature and quality of the services being provided to the fund, the fees paid by competitive funds, and the costs incurred by Putnam Management in providing such services, and  That the fee schedule represented an appropriate sharing between fund shareholders and Putnam Management of such economies of scale as may exist in the management of the fund at current asset levels. These conclusions were based on a comprehensive consideration of all information provided to the Trustees and were not the result of any single factor. Some of the factors that figured particularly in the Trustees deliberations and how the Trustees considered these factors are described below, although individual Trustees may have evaluated the information presented differently, giving different weights to various factors. It is also important to recognize that the fee arrangements for your fund and the other Putnam funds are the result of many years of review and discussion between the Independent Trustees and Putnam Management, that certain aspects of the arrangements may receive greater scrutiny in some years than others, and that the Trustees conclusions may be based, in part, on their consideration of fee arrangements in prior years. Consideration of implementation of strategic pricing initiative The Trustees were mindful that new management contracts had been implemented for all but a few funds at the beginning of 2010 as part of Putnam Managements 16 strategic pricing initiative. These new management contracts reflected the implementation of more competitive fee levels for many funds, complex-wide breakpoints for the open-end funds and performance fees for some funds. The Trustees had approved these new management contracts on July 10, 2009 and submitted them to shareholder meetings of the affected funds in late 2009, where the contracts were in all cases approved by overwhelming majorities of the shares voted. Because the management contracts had been implemented only recently, the Contract Committee had limited practical experience with the operation of the new fee structures. The financial data available to the Committee reflected actual operations under the prior contracts; information was also available on a pro forma basis, adjusted to reflect the fees payable under the new management contracts. In light of the limited information available regarding operations under the new management contracts, in recommending the continuation of the new management contracts in June 2010, the Contract Committee relied to a considerable extent on its review of the financial information and analysis that formed the basis of the Boards approval of the new management contracts on July 10, 2009. Management fee schedules and categories; total expenses The Trustees reviewed the management fee schedules in effect for all Putnam funds, including fee levels and breakpoints. In reviewing management fees, the Trustees generally focus their attention on material changes in circumstances  for example, changes in assets under management or investment style, changes in Putnam Managements operating costs, or changes in competitive practices in the mutual fund industry  that suggest that consideration of fee changes might be warranted. The Trustees concluded that the circumstances did not warrant changes to the management fee structure of your fund. As in the past, the Trustees continued to focus on the competitiveness of the total expense ratio of each fund. In order to ensure that expenses of the Putnam funds continue to meet evolving competitive standards, the Trustees and Putnam Management agreed in 2009 to implement certain expense limitations. Most funds had sufficiently low expenses that these expense limitations did not apply. However, in the case of your fund, the first of the expense limitations applied. The expense limitations were: (i) a contractual expense limitation applicable to all retail open-end funds of 37.5 basis points on investor servicing fees and expenses and (ii) a contractual expense limitation applicable to all open-end funds of 20basis points on so-called other expenses (i.e., all expenses exclusive of management fees, investor servicing fees, distribution fees, taxes, brokerage commissions and extraordinary expenses). These expense limitations serve in particular to maintain competitive expense levels for funds with large numbers of small shareholder accounts and funds with relatively small net assets. The Trustees reviewed comparative fee and expense information for a custom group of competitive funds selected by Lipper Inc. This comparative information included your funds percentile ranking for effective management fees and total expenses (excluding any applicable 12b-1 fee), which provides a general indication of your funds relative standing In the custom peer group, your fund ranked in the 2nd quintile in effective management fees (determined for your fund and the other funds in the custom peer group based on fund asset size and the applicable contractual management fee schedule) and in the 2nd quintile in total expenses (excluding any applicable 12b-1 fees) as of December 31, 2009 (the first quintile representing the least expensive funds and the 17 fifth quintile the most expensive funds). The Trustees also considered that your fund ranked in the 1st quintile in effective management fees, on a pro forma basis adjusted to reflect the impact of the strategic pricing initiative discussed above, as of December 31, 2009. Your fund currently has the benefit of breakpoints in its management fee that provide shareholders with significant economies of scale in the form of reduced fee levels as assets under management in the Putnam family of funds increase. The Contract Committee observed that the complex-wide breakpoints of the open-end funds have only been in place for a short while, and the Trustees will examine the operation of this new breakpoint structure in future years in light of actual experience. In connection with their review of the management fees and total expenses of the Putnam funds, the Trustees also reviewed the costs of the services provided and the profits realized by Putnam Management and its affiliates from their contractual relationships with the funds. This information included trends in revenues, expenses and profitability of Putnam Management and its affiliates relating to the investment management, investor servicing and distribution services provided to the funds. In this regard, the Trustees also reviewed an analysis of Putnam Managements revenues, expenses and profitability, allocated on a fund-by-fund basis, with respect to the funds management, distribution, and investor servicing contracts. For each fund, the analysis presented information about revenues, expenses and profitability for each of the agreements separately and for the agreements taken together on a combined basis. The Trustees concluded that, at current asset levels, the fee schedules currently in place represented an appropriate sharing of economies of scale at that time. The information examined by the Trustees as part of their annual contract review for the Putnam funds has included for many years information regarding fees charged by Putnam Management and its affiliates to institutional clients such as defined benefit pension plans, college endowments, and the like. This information included comparisons of such fees with fees charged to the funds, as well as an assessment of the differences in the services provided to these two types of clients. The Trustees observed, in this regard, that the differences in fee rates between institutional clients and mutual funds are by no means uniform when examined by individual asset sectors, suggesting that differences in the pricing of investment management services to these types of clients may reflect historical competitive forces operating in separate market places. The Trustees considered the fact that fee rates across different asset classes are typically higher on average for mutual funds than for institutional clients, as well as the differences between the services that Putnam Management provides to the Putnam funds and those that it provides to its institutional clients, and did not rely on these comparisons to any significant extent in concluding that the management fees paid by your fund arereasonable. Investment performance The quality of the investment process provided by Putnam Management represented a major factor in the Trustees evaluation of the quality of services provided by Putnam Management under your funds management contract. The Trustees were assisted in their review of the Putnam funds investment process and performance by the work of the Investment Oversight Coordinating Committee of the Trustees and the Investment Oversight Committees of the Trustees, which met on a regular basis with the funds portfolio teams throughout the year. The Trustees concluded that Putnam Management generally provides a high-quality investment process  based on the experience and skills ofthe individuals assigned to the management 18 of fund portfolios, the resources made available to them, and in general Putnam Managements ability to attract and retain high-quality personnel  but also recognized that this does not guarantee favorable investment results for every fund in every time period. The Trustees considered the investment performance of each fund over multiple time periods and considered information comparing each funds performance with various benchmarks and with the performance of competitive funds. The Committee noted the substantial improvement in the performance of most Putnam funds during 2009. The Committee also noted the disappointing investment performance of a number of the funds for periods ended December 31, 2009 and considered information provided by Putnam Management regarding the factors contributing to the underperformance and actions being taken to improve performance. The Trustees indicated their intention to continue to monitor performance trends to assess the effectiveness of these efforts and to evaluate whether additional changes to address areas of underperformance are warranted. In the case of your fund, the Trustees considered that your funds class A share cumulative total return performance at net asset value was in the following quartiles of its Lipper Inc. peer group (Lipper Global Large-Cap Core Funds) for the one-year, three-year and five-year periods ended December 31, 2009 (the first quartile representing the best-performing funds and the fourth quartile the worst-performing funds): One-year period 3rd Three-year period 4th Five-year period 4th Over the one-year, three-year and five-year periods ended December 31, 2009, there were 102, 89 and 73 funds, respectively, in your funds Lipper peer group. (When considering performance information, shareholders should be mindful that past performance is not a guarantee of future results.) The Trustees took note of your funds fourth quartile performance for each of the three-year and five-year periods ended December31, 2009 and considered the circumstances that may have contributed to the disappointing performance. The Trustees also considered the actions taken by Putnam Management intended to improve performance, including the following actions:  Hiring a new chief investment officer to oversee the investment division;  Increasing accountability and reduced complexity in the portfolio management process for the Putnam equity funds by replacing a team management structure with a decision-making process that vests full authority and responsibility with individual portfolio managers. Putnam Management has also taken other steps, such as eliminating sleeves in certain Putnam equity funds, to reduce process complexity in the portfolio management of these funds;  Clarifying its investment process by affirming a fundamental-driven approach to investing, with quantitative analysis providing additional input for investment decisions;  Strengthening its large-cap equity research capability by adding multiple new investment personnel to the team and by bringing U.S. and international research under common leadership; and  Realigning the compensation structure for portfolio managers and research analysts so that only those who achieve top-quartile returns over a rolling three-year basis are eligible for full bonuses. As a general matter, the Trustees believe that cooperative efforts between the Trustees and Putnam Management represent the most effective way to address investment performance problems. The Trustees noted 19 that investors in the Putnam funds have, in effect, placed their trust in the Putnam organization, under the oversight of the funds Trustees, to make appropriate decisions regarding the management of the funds. Based on the responsiveness of Putnam Management in the recent past to performance issues, the Trustees concluded that it is preferable to seek change within Putnam Management to address performance shortcomings. In the Trustees view, the alternative of engaging a new investment adviser for an underperforming fund would entail significant disruptions and would not provide any greater assurance of improved investment performance. Brokerage and soft-dollar allocations; investor servicing The Trustees considered various potential benefits that Putnam Management may receive in connection with the services it provides under the management contract with your fund. These include benefits related to brokerage and soft-dollar allocations, whereby a portion of the commissions paid by a fund for brokerage may be used to acquire research services that are expected to be useful to Putnam Management in managing the assets of the fund and of other clients. The Trustees considered a change made, at Putnam Managements request, to the Putnam funds brokerage allocation policies commencing in 2010, which increased the permitted soft dollar allocation to third-party services over what had been authorized in previous years. The Trustees noted that a portion of available soft dollars continues to be allocated to the payment of fund expenses. The Trustees indicated their continued intent to monitor regulatory developments in this area with the assistance of their Brokerage Committee and also indicated their continued intent to monitor the potential benefits associated with fund brokerage and soft-dollar allocations and trends in industry practices to ensure that the principle of seeking best price and execution remains paramount in the portfolio trading process. Putnam Management may also receive benefits from payments that the funds make to Putnam Managements affiliates for investor or distribution services. In conjunction with the annual review of your funds management contract, the Trustees reviewed your funds investor servicing agreement with Putnam Investor Services, Inc. (PSERV) and its distributors contracts and distribution plans with Putnam Retail Management Limited Partnership (PRM), both of which are affiliates of Putnam Management. The Trustees concluded that the fees payable by the funds to PSERV and PRM, as applicable, for such services are reasonable in relation to the nature and quality of such services. 20 Other information for shareholders Important notice regarding Putnams privacy policy In order to conduct business with our shareholders, we must obtain certain personal information such as account holders names, addresses, Social Security numbers, and dates of birth. Using this information, we are able to maintain accurate records of accounts and transactions. It is our policy to protect the confidentiality of our shareholder information, whether or not a shareholder currently owns shares of our funds. In particular, it is our policy not to sell information about you or your accounts to outside marketing firms. We have safeguards in place designed to prevent unauthorized access to our computer systems and procedures to protect personal information from unauthorized use. Under certain circumstances, we must share account information with outside vendors who provide services to us, such as mailings and proxy solicitations. In these cases, the service providers enter into confidentiality agreements with us, and we provide only the information necessary to process transactions and perform other services related to your account. Finally, it is our policy to share account information with your financial representative, if youve listed one on your Putnam account. Proxy voting Putnam is committed to managing our mutual funds in the best interests of our shareholders. The Putnam funds proxy voting guidelines and procedures, as well as information regarding how your fund voted proxies relating to portfolio securities during the 12-month period ended June 30, 2010, are available in the Individual Investors section at putnam.com, and on the SECs Web site, www.sec.gov. If you have questions about finding forms on the SECs Web site, you may call the SEC at 1-800-SEC-0330. You may also obtain the Putnam funds proxy voting guidelines and procedures at no charge by calling Putnams Shareholder Services at 1-800-225-1581. Fund portfolio holdings The fund will file a complete schedule of its portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. Shareholders may obtain the funds Forms N-Q on the SECs Web site at www.sec.gov. In addition, the funds Forms N-Q may be reviewed and copied at the SECs Public Reference Room in Washington, D.C. You may call the SEC at 1-800-SEC-0330 for information about the SECs Web site or the operation of the Public Reference Room. Trustee and employee fund ownership Putnam employees and members of the Board of Trustees place their faith, confidence, and, most importantly, investment dollars in Putnam mutual funds. As of October 31, 2010, Putnam employees had approximately $324,000,000 and the Trustees had approximately $68,000,000 invested in Putnam mutual funds. These amounts include investments by the Trustees and employees immediate family members as well as investments through retirement and deferred compensation plans. 21 Financial statements These sections of the report, as well as the accompanying Notes, preceded by the Report of Independent Registered Public Accounting Firm, constitute the funds financial statements. The funds portfolio lists all the funds investments and their values as of the last day of the reporting period. Holdings are organized by asset type and industry sector, country, or state to show areas of concentration and diversification. Statement of assets and liabilities shows how the funds net assets and share price are determined. All investment and non-investment assets are added together. Any unpaid expenses and other liabilities are subtracted from this total. The result is divided by the number of shares to determine the net asset value per share, which is calculated separately for each class of shares. (For funds with preferred shares, the amount subtracted from total assets includes the liquidation preference of preferred shares.) Statement of operations shows the funds net investment gain or loss. This is done by first adding up all the funds earnings  from dividends and interest income  and subtracting its operating expenses to determine net investment income (or loss). Then, any net gain or loss the fund realized on the sales of its holdings  as well as any unrealized gains or losses over the period  is added to or subtracted from the net investment result to determine the funds net gain or loss for the fiscal year. Statement of changes in net assets shows how the funds net assets were affected by the funds net investment gain or loss, by distributions to shareholders, and by changes in the number of the funds shares. It lists distributions and their sources (net investment income or realized capital gains) over the current reporting period and the most recent fiscal year-end. The distributions listed here may not match the sources listed in the Statement of operations because the distributions are determined on a tax basis and may be paid in a different period from the one in which they were earned. Financial highlights provide an overview of the funds investment results, per-share distributions, expense ratios, net investment income ratios, and portfolio turnover in one summary table, reflecting the five most recent reporting periods. In a semiannual report, the highlights table also includes the current reporting period. 22 Report of Independent Registered Public Accounting Firm The Board of Trustees and Shareholders Putnam Global Equity Fund: We have audited the accompanying statement of assets and liabilities of Putnam Global Equity Fund (the fund), including the funds portfolio, as of October 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform our audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. Our procedures included confirmation of securities owned as of October 31, 2010 by correspondence with the custodian and brokers or by other appropriate auditing procedures. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Putnam Global Equity Fund as of October 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with U.S. generally accepted accounting principles. Boston, Massachusetts December 15, 2010 23 The funds portfolio 10/31/10 COMMON STOCKS (98.0%)* Shares Value Airlines (0.5%) Cathay Pacific Airways, Ltd. (Hong Kong) 1,539,000 $4,155,966 Automotive (1.1%) Dongfeng Motor Group Co., Ltd. (China) 3,106,000 6,806,700 Ford Motor Co.  228,200 3,224,466 Banking (9.4%) Banco Santander Brasil (Unit) (Brazil) 1,249,500 17,674,138 BNP Paribas SA (France) 164,958 12,045,807 Bond Street Holdings, LLC 144A Class A  F 138,315 2,835,458 Governor & Co. of The Bank of Ireland (The) (Ireland)  2,895,995 2,144,938 Governor & Co. of The Bank of Ireland (The) ADR (Ireland) 203,547 626,926 JPMorgan Chase & Co. 331,000 12,455,530 Mizuho Financial Group, Inc. (Japan) 5,396,700 7,832,537 Sberbank OJSC (Russia)  1,419,364 4,703,772 Wells Fargo & Co. 850,272 22,175,094 Cable television (1.6%) Comcast Corp. Class A 253,700 5,221,146 DIRECTV Class A  210,600 9,152,676 Chemicals (4.5%) Ashland, Inc. 377,400 19,485,162 BASF SE (Germany) 81,797 5,942,412 Honam Petrochemical Corp. (South Korea) 65,178 14,478,074 Commercial and consumer services (2.3%) Compass Group PLC (United Kingdom) 2,425,954 19,876,964 Communications equipment (0.8%) Research in Motion, Ltd. (Canada)  122,000 6,937,091 Conglomerates (2.0%) Mitsui & Co., Ltd. (Japan) 650,300 10,275,575 Vivendi (France) 264,931 7,545,196 Consumer (1.4%) LVMH Moet Hennessy Louis Vuitton SA (France) 52,856 8,270,323 Pandora A/S (Denmark)  92,442 4,478,529 Consumer finance (2.2%) Capital One Financial Corp. 522,300 19,466,121 Consumer goods (0.3%) Reckitt Benckiser Group PLC (United Kingdom) 44,940 2,513,071 Consumer services (0.7%) Avis Budget Group, Inc.  519,322 6,029,328 Electrical equipment (2.2%) Mitsubishi Electric Corp. (Japan) 2,047,000 19,096,088 24 COMMON STOCKS (98.0%)* cont. Shares Value Electronics (2.5%) Garmin, Ltd. S 53,000 $1,740,520 HTC Corp. (Taiwan) 167,000 3,777,604 MediaTek, Inc. (Taiwan) 853 10,735 Radiant Opto-Electronics Corp. (Taiwan) 1,572,000 2,378,274 Texas Instruments, Inc. 279,200 8,255,944 Vishay Intertechnology, Inc.  480,968 5,434,938 Energy (other) (0.5%) GT Solar International, Inc.  S 534,000 4,394,820 Engineering and construction (0.6%) Aveng, Ltd. (South Africa) 822,109 5,162,380 Financial (0.5%) AerCap Holdings NV (Netherlands)  343,116 4,429,628 Food (0.8%) Corn Products International, Inc. 176,700 7,518,585 Forest products and packaging (1.5%) Domtar Corp. (Canada) S 171,900 13,641,984 Health-care services (3.9%) Aetna, Inc. 730,149 21,802,249 UnitedHealth Group, Inc. 339,400 12,235,370 Homebuilding (0.1%) Persimmon PLC (United Kingdom)  149,034 814,070 Insurance (4.9%) AIA Group, Ltd. (Hong Kong)  739,800 2,199,769 Aviva PLC (United Kingdom) 1,441,182 9,190,367 AXA SA (France) 1,036,691 18,842,862 Brasil Insurance Participacoes e Administracao SA (Brazil)  843 667,403 ING Groep NV ADR (Netherlands)  231,500 2,495,570 Zurich Financial Services AG (Switzerland) 38,386 9,383,721 Machinery (2.6%) Kone OYJ Class B (Finland) 425,750 22,777,455 Metals (5.1%) BHP Billiton, Ltd. (Australia) 144,442 5,958,390 Fortescue Metals Group, Ltd. (Australia)  1,661,800 10,282,892 Freeport-McMoRan Copper & Gold, Inc. Class B 102,400 9,695,232 Mining and Metallurgical Co. Norilsk Nickel (GMK Norilsk Nickel) ADR (Russia) 245,853 4,585,158 Rio Tinto PLC (United Kingdom) 162,792 10,524,611 Teck Resources, Ltd. Class B (Canada) 92,500 4,134,483 Oil and gas (10.7%) Apache Corp. 46,600 4,707,532 Chevron Corp. 338,100 27,930,441 CNOOC, Ltd. (China) 901,000 1,880,781 25 COMMON STOCKS (98.0%)* cont. Shares Value Oil and gas cont. Gazprom OAO (Russia)  2,573,875 $13,641,538 Lukoil OAO ADR (Russia) 203,951 11,380,466 Marathon Oil Corp. 328,400 11,681,188 Oil States International, Inc.  94,000 4,805,280 OMV AG (Austria) 99,360 3,706,507 Petroleo Brasileiro SA ADR (Brazil) 65,500 2,234,860 Petroleo Brasileiro SA ADR (Preference) (Brazil) 96,400 3,006,716 Surgutneftegaz ADR (Russia) 483,303 4,736,369 Tatneft 144A ADR (Russia)  S 135,764 4,283,354 Pharmaceuticals (8.0%) Astellas Pharma, Inc. (Japan) 230,000 8,527,541 AstraZeneca PLC (United Kingdom) 152,686 7,654,133 Eli Lilly & Co. 359,400 12,650,880 Forest Laboratories, Inc.  58,800 1,943,340 Pfizer, Inc. 1,436,263 24,990,976 Sanofi-Aventis (France) 212,386 14,809,703 Publishing (2.1%) R. R. Donnelley & Sons Co. 990,600 18,276,570 Railroads (2.5%) Canadian National Railway Co. (Canada) 346,600 22,443,046 Real estate (0.8%) CommonWealth REIT R 128,360 3,266,762 Hongkong Land Holdings, Ltd. (Hong Kong) 567,000 3,916,972 Regional Bells (1.4%) Verizon Communications, Inc. 374,700 12,166,509 Retail (4.7%) Coach, Inc. 251,650 12,582,500 Industria de Diseno Textil (Inditex) SA (Spain) 73,537 6,132,243 Koninklijke Ahold NV (Netherlands) 1,636,417 22,580,473 Schools (0.8%) Career Education Corp.  396,700 6,958,118 Semiconductor (1.4%) Jusung Engineering Co., Ltd. (South Korea)  305,113 5,358,277 Macronix International Co., Ltd. (Taiwan) 10,709,159 6,605,073 Shipping (0.4%) Seino Holdings Co., Ltd. (Japan) 570,000 3,465,704 Software (6.0%) Intuit, Inc.  336,300 16,142,400 Longtop Financial Technologies Ltd. ADR (Hong Kong)  S 139,200 5,058,528 Microsoft Corp. 1,192,149 31,758,849 26 COMMON STOCKS (98.0%)* cont. Shares Value Technology services (0.3%) Computer Sciences Corp. 48,700 $2,388,735 Telecommunications (2.0%) China Mobile, Ltd. (China) 1,106,500 11,334,655 Telecity Group PLC (United Kingdom)  819,988 6,539,905 Telephone (2.2%) Nippon Telegraph & Telephone (NTT) Corp. (Japan) 436,000 19,698,629 Tobacco (2.7%) Philip Morris International, Inc. 399,700 23,382,450 Total common stocks (cost $836,075,049) U.S. TREASURY OBLIGATIONS (%)* Principal amount Value U.S. Treasury Notes 4.875s, May 31, 2011 i $203,000 $212,616 Total U.S. treasury obligations (cost $212,616) MORTGAGE-BACKED SECURITIES (%)* Principal amount Value Federal National Mortgage Association Ser. 10-45, Class PJ, 4.5s, June 25, 2037 i $17,544 $18,857 Total mortgage-backed securities (cost $18,857) SHORT-TERM INVESTMENTS (4.5%)* Principal amount/shares Value Putnam Cash Collateral Pool, LLC 0.21% d 13,338,850 $13,338,850 Putnam Money Market Liquidity Fund 0.16% e 23,462,598 23,462,598 SSgA Prime Money Market Fund 0.14% i P 70,000 70,000 U.S. Treasury Bills zero %, March 10, 2011 i $10,000 9,994 U.S. Treasury Bills zero %, November 18, 2010 i 103,000 102,990 U.S. Treasury Bills for effective yields ranging from 0.36% to 0.39%, November 18, 2010 482,000 481,915 U.S. Treasury Bills for effective yields ranging from 0.26% to 0.31%, March 10, 2011 1,840,000 1,839,061 U.S. Treasury Bills for effective yields ranging from 0.25% to 0.29%, December 16, 2010 ## 658,000 657,784 Total short-term investments (cost $39,962,205) TOTAL INVESTMENTS Total investments (cost $876,268,727) Key to holdings abbreviations ADR American Depositary Receipts OJSC Open Joint Stock Company Notes to the funds portfolio Unless noted otherwise, the notes to the funds portfolio are for the close of the funds reporting period, which ran from November 1, 2009 through October 31, 2010 (the reporting period). * Percentages indicated are based on net assets of $880,130,341.  Non-income-producing security. 27 ## This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivatives contracts at the close of the reporting period. d See Note 1 to the financial statements regarding securities lending. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. e See Note 6 to the financial statements regarding investments in Putnam Money Market Liquidity Fund. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. F Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities valuation inputs. At the close of the reporting period, fair value pricing was also used for certain foreign securities in the portfolio (Note 1). i Securities purchased with cash or securities received, that were pledged to the fund for collateral on certain derivatives contracts (Note 1). P The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. R Real Estate Investment Trust. S Securities on loan, in part or in entirety, at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $466,224 to cover certain derivatives contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR after the name of a foreign holding represents ownership of foreign securities on deposit with a custodian bank. The dates shown on debt obligations are the original maturity dates. DIVERSIFICATION BY COUNTRY Distribution of investments by country of risk at the close of the reporting period (as a percentage of Portfolio Value): United States 46.5% Australia 1.8% Japan 7.8 Hong Kong 1.7 France 6.9 Taiwan 1.4 United Kingdom 6.4 Switzerland 1.1 Canada 5.3 Spain 0.7 Russia 4.9 Germany 0.7 Netherlands 3.3 South Africa 0.6 Brazil 2.7 Denmark 0.5 Finland 2.6 Austria 0.4 China 2.2 Ireland 0.3 South Korea 2.2 Total 100.0% FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $274,779,407) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Australian Dollar Buy 11/22/10 $7,334,611 $7,240,929 $93,682 British Pound Sell 11/22/10 106,347 105,154 (1,193) Canadian Dollar Buy 11/22/10 346,251 345,164 1,087 Euro Sell 11/22/10 1,363,003 1,344,166 (18,837) 28 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $274,779,407) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. cont. Norwegian Krone Sell 11/22/10 $3,172,903 $3,192,903 $20,000 Swedish Krona Sell 11/22/10 404,715 403,808 (907) Swiss Franc Buy 11/22/10 10,321,407 10,454,069 (132,662) Barclays Bank PLC British Pound Buy 11/22/10 11,730,512 11,607,832 122,680 Euro Sell 11/22/10 512,081 505,336 (6,745) Hong Kong Dollar Buy 11/22/10 1,750,222 1,749,138 1,084 Japanese Yen Buy 11/22/10 6,740,950 6,507,276 233,674 Norwegian Krone Buy 11/22/10 39,312 39,558 (246) Swedish Krona Buy 11/22/10 3,986,914 3,979,096 7,818 Swiss Franc Buy 11/22/10 1,687,164 1,709,956 (22,792) Citibank, N.A. Australian Dollar Buy 11/22/10 1,737,749 1,714,148 23,601 British Pound Sell 11/22/10 7,223,421 7,147,381 (76,040) Canadian Dollar Buy 11/22/10 2,615,008 2,607,107 7,901 Danish Krone Sell 11/22/10 440,540 440,379 (161) Euro Sell 11/22/10 5,431,590 5,463,571 31,981 Hong Kong Dollar Sell 11/22/10 3,010,561 3,009,135 (1,426) Norwegian Krone Sell 11/22/10 2,437,965 2,452,766 14,801 Singapore Dollar Sell 11/22/10 1,134,537 1,123,854 (10,683) Swedish Krona Sell 11/22/10 920,124 918,579 (1,545) Swiss Franc Buy 11/22/10 158,435 160,604 (2,169) Credit Suisse AG Australian Dollar Buy 11/22/10 1,253,418 1,236,485 16,933 British Pound Buy 11/22/10 4,140,963 4,097,242 43,721 Canadian Dollar Buy 11/22/10 1,351,594 1,348,024 3,570 Euro Sell 11/22/10 146,845 144,785 (2,060) Japanese Yen Buy 11/22/10 6,138,385 5,924,746 213,639 Norwegian Krone Sell 11/22/10 2,079,167 2,092,022 12,855 Swedish Krona Buy 11/22/10 75,024 74,879 145 Swiss Franc Sell 11/22/10 5,407,490 5,479,697 72,207 Deutsche Bank AG Canadian Dollar Buy 11/22/10 2,929,612 2,920,790 8,822 Euro Buy 11/22/10 1,258,947 1,242,364 16,583 Swedish Krona Buy 11/22/10 1,340,742 1,337,993 2,749 Swiss Franc Buy 11/22/10 1,112,089 1,127,565 (15,476) Goldman Sachs International Australian Dollar Buy 11/22/10 5,140,079 5,070,270 69,809 British Pound Buy 11/22/10 208,209 206,030 2,179 Euro Sell 11/22/10 3,986,065 3,929,054 (57,011) Japanese Yen Buy 11/22/10 265,802 256,573 9,229 Norwegian Krone Sell 11/22/10 5,034,133 5,060,838 26,705 Swedish Krona Buy 11/22/10 1,377,142 1,374,258 2,884 29 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $274,779,407) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) HSBC Bank USA, National Association Australian Dollar Buy 11/22/10 $955,767 $942,776 $12,991 British Pound Buy 11/22/10 1,887,978 1,867,997 19,981 Euro Sell 11/22/10 6,486,872 6,400,396 (86,476) Hong Kong Dollar Sell 11/22/10 4,575,410 4,573,343 (2,067) Norwegian Krone Buy 11/22/10 1,552,857 1,562,432 (9,575) Swiss Franc Sell 11/22/10 874,284 885,968 11,684 JPMorgan Chase Bank, N.A. Australian Dollar Sell 11/22/10 1,046,225 1,032,042 (14,183) British Pound Sell 11/22/10 297,739 294,633 (3,106) Canadian Dollar Sell 11/22/10 3,616,432 3,606,650 (9,782) Euro Buy 11/22/10 278,963 275,263 3,700 Hong Kong Dollar Buy 11/22/10 678,003 677,448 555 Japanese Yen Sell 11/22/10 174,873 168,844 (6,029) Norwegian Krone Buy 11/22/10 654,271 658,429 (4,158) Singapore Dollar Buy 11/22/10 7,869,003 7,795,325 73,678 Swedish Krona Sell 11/22/10 319,771 319,230 (541) Swiss Franc Buy 11/22/10 424,760 430,434 (5,674) Royal Bank of Scotland PLC (The) Australian Dollar Buy 11/22/10 914,543 900,887 13,656 British Pound Buy 11/22/10 6,143,135 6,078,045 65,090 Canadian Dollar Sell 11/22/10 8,781,587 8,754,627 (26,960) Euro Sell 11/22/10 9,433,770 9,399,424 (34,346) Israeli Shekel Buy 11/22/10 1,166,996 1,183,066 (16,070) Japanese Yen Buy 11/22/10 5,364,371 5,179,411 184,960 Swedish Krona Buy 11/22/10 2,003,482 2,002,206 1,276 Swiss Franc Buy 11/22/10 6,305,017 6,393,483 (88,466) State Street Bank and Trust Co. Australian Dollar Sell 11/22/10 3,452,248 3,405,433 (46,815) Canadian Dollar Buy 11/22/10 69,662 69,444 218 Euro Sell 11/22/10 7,545,488 7,439,708 (105,780) Israeli Shekel Buy 11/22/10 1,167,024 1,184,944 (17,920) Norwegian Krone Sell 11/22/10 3,306,089 3,326,587 20,498 Swedish Krona Buy 11/22/10 6,226,058 6,212,832 13,226 UBS AG Australian Dollar Sell 11/22/10 2,996,051 2,956,067 (39,984) British Pound Buy 11/22/10 10,340,475 10,231,815 108,660 Canadian Dollar Buy 11/22/10 981,436 978,481 2,955 Euro Sell 11/22/10 7,566,605 7,465,844 (100,761) Israeli Shekel Buy 11/22/10 1,167,024 1,182,797 (15,773) Norwegian Krone Buy 11/22/10 16,999,538 17,099,246 (99,708) Swedish Krona Sell 11/22/10 192,087 191,750 (337) Swiss Franc Buy 11/22/10 4,095,962 4,150,784 (54,822) 30 FORWARD CURRENCY CONTRACTS at 10/31/10 (aggregate face value $274,779,407) cont. Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Westpac Banking Corp. Australian Dollar Buy 11/22/10 $7,345,063 $7,241,699 $103,364 British Pound Buy 11/22/10 2,725,300 2,705,783 19,517 Canadian Dollar Buy 11/22/10 2,774,906 2,766,820 8,086 Euro Buy 11/22/10 2,901,470 2,861,955 39,515 Japanese Yen Sell 11/22/10 4,950,988 4,779,535 (171,453) Total ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the funds investments. The three levels are defined as follows: Level 1  Valuations based on quoted prices for identical securities in active markets. Level 2  Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3  Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the funds net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Basic materials $68,009,042 $30,719,356 $ Capital goods 27,939,835 19,096,088  Communication services 33,080,236 31,033,284  Conglomerates 7,545,196 10,275,575  Consumer cyclicals 73,655,665 6,806,700  Consumer staples 68,982,025   Energy 96,509,071 1,880,781  Financials 139,568,639 13,949,278 2,835,458 Health care 96,086,651 8,527,541  Technology 77,717,005 18,129,963  Transportation 22,443,046 7,621,670  Total common stocks Mortgage-backed securities  18,857  U.S. Treasury obligations  212,616  Short-term investments 23,532,598 16,430,594  Totals by level Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $ $453,210 $ Totals by level $ $ At the start and/or close of the reporting period, Level 3 investments in securities and other financial instruments were not considered a significant portion of the funds portfolio. The accompanying notes are an integral part of these financial statements. 31 Statement of assets and liabilities 10/31/10 ASSETS Investment in securities, at value, including $12,769,480 of securities on loan (Note 1): Unaffiliated issuers (identified cost $839,467,279) $865,805,322 Affiliated issuers (identified cost $36,801,448) (Notes 1 and 6) 36,801,448 Cash 1,662 Foreign currency (cost $393,692) (Note 1) 415,147 Dividends, interest and other receivables 1,681,955 Foreign tax reclaim 555,833 Receivable for shares of the fund sold 149,310 Receivable for investments sold 62,191,776 Unrealized appreciation on forward currency contracts (Note 1) 1,763,949 Total assets LIABILITIES Payable for investments purchased 70,712,405 Payable for shares of the fund repurchased 1,815,592 Payable for compensation of Manager (Note 2) 523,271 Payable for investor servicing fees (Note 2) 213,974 Payable for custodian fees (Note 2) 52,653 Payable for Trustee compensation and expenses (Note 2) 433,425 Payable for administrative services (Note 2) 3,171 Payable for distribution fees (Note 2) 219,039 Unrealized depreciation on forward currency contracts (Note 1) 1,310,739 Collateral on securities loaned, at value (Note 1) 13,338,850 Collateral on certain derivative contracts, at value (Note 1) 414,457 Other accrued expenses 198,485 Total liabilities Net assets REPRESENTED BY Paid-in capital (Unlimited shares authorized) (Notes 1 and 4) $1,390,616,255 Undistributed net investment income (Note 1) 9,368,580 Accumulated net realized loss on investments and foreign currency transactions (Note 1) (546,727,696) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 26,873,202 Total  Representing net assets applicable to capital shares outstanding (Continued on next page) 32 Statement of assets and liabilities (Continued) COMPUTATION OF NET ASSET VALUE AND OFFERING PRICE Net asset value and redemption price per class A share ($796,769,763 divided by 94,740,832 shares) $8.41 Offering price per class A share (100/94.25 of $8.41)* $8.92 Net asset value and offering price per class B share ($34,937,903 divided by 4,615,777 shares)** $7.57 Net asset value and offering price per class C share ($13,543,208 divided by 1,698,754 shares)** $7.97 Net asset value and redemption price per class M share ($13,347,968 divided by 1,657,785 shares) $8.05 Offering price per class M share (100/96.50 of $8.05)* $8.34 Net asset value, offering price and redemption price per class R share ($1,245,934 divided by 149,928 shares) $8.31 Net asset value, offering price and redemption price per class Y share ($20,285,565 divided by 2,337,664 shares) $8.68 * On single retail sales of less than $50,000. On sales of $50,000 or more the offering price is reduced. ** Redemption price per share is equal to net asset value less any applicable contingent deferred sales charge. The accompanying notes are an integral part of these financial statements. 33 Statement of operations Year ended 10/31/10 INVESTMENT INCOME Dividends (net of foreign tax of $1,623,319) $22,563,766 Interest (including interest income of $20,998 from investments in affiliated issuers) (Note 6) 870,116 Securities lending (including interest income of $23,118 from investments in affiliated issuers) (Note 1) 681,875 Total investment income EXPENSES Compensation of Manager (Note 2) 6,387,023 Investor servicing fees (Note 2) 3,305,566 Custodian fees (Note 2) 167,280 Trustee compensation and expenses (Note 2) 64,932 Administrative services (Note 2) 40,667 Distribution fees  Class A (Note 2) 2,013,474 Distribution fees  Class B (Note 2) 409,349 Distribution fees  Class C (Note 2) 138,190 Distribution fees  Class M (Note 2) 102,717 Distribution fees  Class R (Note 2) 6,480 Interest expense (Note 2) 7,789 Other 473,031 Total expenses Expense reduction (Note 2) (161,266) Net expenses Net investment income Net realized gain on investments (Notes 1 and 3) 27,912,700 Net realized loss on foreign currency transactions (Note 1) (279,266) Net unrealized depreciation of assets and liabilities in foreign currencies during the year (1,157,634) Net unrealized appreciation of investments and receivable purchase agreement during the year 53,938,613 Net gain on investments Net increase in net assets resulting from operations The accompanying notes are an integral part of these financial statements. 34 Statement of changes in net assets DECREASE IN NET ASSETS Year ended 10/31/10 Year ended 10/31/09 Operations: Net investment income $11,160,525 $18,540,132 Net realized gain (loss) on investments and foreign currency transactions 27,633,434 (287,121,204) Net unrealized appreciation of investments and assets and liabilities in foreign currencies 52,780,979 410,468,989 Net increase in net assets resulting from operations Distributions to shareholders (Note 1): From ordinary income Net investment income Class A (22,291,693) (1,224,610) Class B (1,008,356)  Class C (307,225)  Class M (331,894)  Class R (38,312)  Class Y (626,801) (126,090) Increase in capital from settlement payments 496,702 271,158 Redemption fees (Note 1) 5,002 13,310 Decrease from capital share transactions (Note 4) (109,123,549) (180,276,347) Total decrease in net assets NET ASSETS Beginning of year 921,781,529 961,236,191 End of year (including undistributed net investment income of $9,368,580 and $22,600,904, respectively) The accompanying notes are an integral part of these financial statements. 35 Financial highlights (For a common share outstanding throughout the period) INVESTMENT OPERATIONS: LESS DISTRIBUTIONS: RATIOS AND SUPPLEMENTAL DATA: Ratio Ratio Net realized of expenses of net investment Net asset value, and unrealized Total from From Total return Net assets, to average income (loss) Portfolio beginning Net investment gain (loss) investment net investment Total Redemption Non-recurring Net asset value, at net asset end of period netassets to average turnover Period ended of period income (loss) a on investments operations income distributions fees b reimbursements end of period value (%) c (in thousands) (%) d netassets (%) (%) Class A October 31, 2010 .10 .74 (.22)   b,e 1.42 1.29 124.89 October 31, 2009 .15 1.10 f (.01)   b,g,h 19.13 f 1.42 i 2.22 i 104.61 October 31, 2008 .13 (6.39) (.32)   1.30 i 1.31 i 96.13 October 31, 2007 .11 2.56 (.18)   1.25 i .90 i 84.00 October 31, 2006 .10 j 1.86 (.08)   1.23 i,j 1.02 i,j 87.79 Class B October 31, 2010 .04 .67 (.16)   b,e 2.17 .55 124.89 October 31, 2009 .09 .99 f     b,g,h 18.18 f 2.17 i 1.52 i 104.61 October 31, 2008 .05 (5.81) (.22)   2.05 i .49 i 96.13 October 31, 2007 .02 2.33 (.10)   2.00 i .15 i 84.00 October 31, 2006 .02 j 1.69  b  b   1.98 i,j .24 i,j 87.79 Class C October 31, 2010 .04 .69 (.16)   b,e 2.17 .54 124.89 October 31, 2009 .09 1.05 f     b,g,h 18.21 f 2.17 i 1.48 i 104.61 October 31, 2008 .05 (6.11) (.24)   2.05 i .55 i 96.13 October 31, 2007 .02 2.45 (.10)   2.00 i .15 i 84.00 October 31, 2006 .02 j 1.79 (.01)   1.98 i,j .25 i,j 87.79 Class M October 31, 2010 .06 .70 (.18)   b,e 1.92 .79 124.89 October 31, 2009 .11 1.06 f     b,g,h 18.57 f 1.92 i 1.72 i 104.61 October 31, 2008 .08 (6.16) (.26)   1.80 i .81 i 96.13 October 31, 2007 .05 2.46 (.12)   1.75 i .40 i 84.00 October 31, 2006 .05 j 1.79 (.03)   1.73 i,j .50 i,j 87.79 Class R October 31, 2010 .08 .73 (.20)   b,e 1.67 1.03 124.89 October 31, 2009 .13 1.09 f     b,g,h 18.83 f 1.67 i 1.94 i 104.61 October 31, 2008 .11 (6.34) (.31)   1.55 i 1.08 i 96.13 October 31, 2007 .08 2.54 (.17)   1.50 i .66 i 84.00 October 31, 2006 .08 j 1.84 (.07)   1.48 i,j .82 i,j 87.79 Class Y October 31, 2010 .13 .76 (.23)   b,e 1.17 1.54 124.89 October 31, 2009 .17 1.13 f (.04)   b,g,h 19.34 f 1.16 i 2.51 i 104.61 October 31, 2008 .17 (6.60) (.35)   1.05 i 1.59 i 96.13 October 31, 2007 .14 2.63 (.20)   1.00 i 1.16 i 84.00 October 31, 2006 .12 j 1.92 (.10)   .98 i,j 1.25 i,j 87.79 See notes to financial highlights at the end of this section. The accompanying notes are an integral part of these financial statements. 36 37 Financial highlights (Continued) a Per share net investment income (loss) has been determined on the basis of the weighted average number of shares outstanding during the period. b Amount represents less than $0.01 per share. c Total return assumes dividend reinvestment and does not reflect the effect of sales charges. d Includes amounts paid through expense offset and brokerage/service arrangements (Note 2). e Reflects a non-recurring reimbursement pursuant to a settlement between the Securities and Exchange Commission (the SEC) and Prudential Securities, Inc. which amounted to less than $0.01 per share outstanding on March 30, 2010. f Reflects a non-recurring litigation payment received by the fund from Tyco International, Ltd. which amounted to $0.06 per class share outstanding on March 13, 2009. This payment resulted in an increase to total returns of 0.92% for the year ended October 31, 2009. g Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Bear, Stearns & Co., Inc. and Bear, Stearns Securities Corp. which amounted to less than $0.01 per share outstanding on May 21, 2009. h Reflects a non-recurring reimbursement pursuant to a settlement between the SEC and Millennium Partners, L.P., Millennium Management, L.L.C. and Millennium International Management, L.L.C. which amounted to less than $0.01 per share outstanding on June 23, 2009. i Reflects an involuntary contractual expense limitation in effect during the period. For periods prior to October 31, 2009, certain fund expenses were waived in connection with the funds investment in Putnam Prime Money Market Fund. As a result of such limitation and/or waivers, the expenses of each class reflect a reduction of the following amounts (Note 2): Percentage of average net assets October 31, 2009 0.12% October 31, 2008 0.01 October 31, 2007 <0.01 October 31, 2006 <0.01 j Reflects a non-recurring reimbursement from Putnam Investments relating to the calculation of certain amounts paid by the fund to Putnam in previous years for transfer agent services, which amounted to less than $0.01 per share and 0.05% of average net assets for the period ended October 31, 2006. The accompanying notes are an integral part of these financial statements. 38 Notes to financial statements 10/31/10 Note 1: Significant accounting policies Putnam Global Equity Fund (the fund), is a Massachusetts business trust, which is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the fund is to seek capital appreciation by investing primarily in common stocks issued by large and midsize companies worldwide that Putnam Investment Management, LLC (Putnam Management), the funds manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC, believes have favorable investment potential. The fund offers class A, class B, class C, class M, class R and class Y shares. Class A and class M shares are sold with a maximum front-end sales charge of 5.75% and 3.50%, respectively, and generally do not pay a contingent deferred sales charge. Class B shares, which convert to class A shares after approximately eight years, do not pay a front-end sales charge and are subject to a contingent deferred sales charge if those shares are redeemed within six years of purchase. Class C shares have a one-year 1.00% contingent deferred sales charge and do not convert to class A shares. Class R shares, which are offered to qualified employee-benefit plans, are sold at net asset value. The expenses for class A, class B, class C, class M and class R shares may differ based on the distribution fee of each class, which is identified in Note 2. Class Y shares, which are sold at net asset value, are generally subject to the same expenses as class A, class B, class C, class M and class R shares, but do not bear a distribution fee. Class Y shares are generally only available to corporate and institutional clients and clients in other approved programs. A 1.00% redemption fee applied on certain shares that were redeemed (either by selling or exchanging into another fund) within 90 days of purchase. The redemption fee was accounted for as an addition to paid-in-capital. Effective November 1, 2010, a redemption fee will no longer apply to shares redeemed. Investment income, realized and unrealized gains and losses and expenses of the fund are borne pro-rata based on the relative net assets of each class to the total net assets of the fund, except that each class bears expenses unique to that class (including the distribution fees applicable to such classes). Each class votes as a class only with respect to its own distribution plan or other matters on which a class vote is required by law or determined by the Trustees. If the fund were liquidated, shares of each class would receive their pro-rata share of the net assets of the fund. In addition, the Trustees declare separate dividends on each class of shares. In the normal course of business, the fund enters into contracts that may include agreements to indemnify another party under given circumstances. The funds maximum exposure under these arrangements is unknown as this would involve future claims that may be, but have not yet been, made against the fund. However, the funds management team expects the risk of material loss to be remote. The following is a summary of significant accounting policies consistently followed by the fund in the preparation of its financial statements. The preparation of financial statements is in conformity with accounting principles generally accepted in the United States of America and requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities in the financial statements and the reported amounts of increases and decreases in net assets from operations. Actual results could differ from those estimates. Subsequent events after the Statement of assets and liabilities date through the date that the financial statements were issued have been evaluated in the preparation of the financial statements. Unless otherwise noted, the reporting period represents the period from November 1, 2009 through October 31, 2010. A) Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets and are classified as Level 1 securities. If no sales are reported  as in the case of some securities traded over-the-counter  a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, 39 the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At the close of the reporting period, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the securitys fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. Certain securities may be valued on the basis of a price provided by a single source. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. B) Joint trading account Pursuant to an exemptive order from the Securities and Exchange Commission (the SEC), the fund may transfer uninvested cash balances, including cash collateral received under security lending arrangements, into a joint trading account along with the cash of other registered investment companies and certain other accounts managed by Putnam Management. These balances may be invested in issues of short-term investments having maturities of up to 397 days for collateral received under security lending arrangements and up to 90 days for other cash investments. C) Security transactions and related investment income Security transactions are recorded on the trade date (the date the order to buy or sell is executed). Gains or losses on securities sold are determined on the identified cost basis. Interest income is recorded on the accrual basis. Dividend income, net of applicable withholding taxes, is recognized on the ex-dividend date except that certain dividends from foreign securities, if any, are recognized as soon as the fund is informed of the ex-dividend date. Non-cash dividends, if any, are recorded at the fair market value of the securities received. Dividends representing a return of capital or capital gains, if any, are reflected as a reduction of cost and/or as a realized gain. All premiums/discounts are amortized/accreted on a yield-to-maturity basis. The fund earned certain fees in connection with its senior loan purchasing activities. These fees are treated as market discount and are amortized into income in the Statement of operations. D) Foreign currency translation The accounting records of the fund are maintained in U.S. dollars. The market value of foreign securities, currency holdings, and other assets and liabilities is recorded in the books and records of the fund after translation to U.S. dollars based on the exchange rates on that day. The cost of each security is determined using historical exchange rates. Income and withholding taxes are translated at prevailing exchange rates when earned or incurred. The fund does not isolate that portion of realized or unrealized gains or losses resulting from changes in the foreign exchange rate on investments from fluctuations arising from changes in the market prices of the securities. Such gains and losses are included with the net realized and unrealized gain or loss on investments. Net realized gains and losses on foreign currency transactions represent net realized exchange gains or losses on closed forward currency contracts, disposition of foreign currencies, currency gains and losses realized between the trade and settlement dates on securities transactions and the difference between the amount of investment income and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent amounts actually received or paid. Net unrealized appreciation and depreciation of assets and liabilities in foreign currencies arise from changes in the value of open forward currency contracts and assets and liabilities other than investments at the period end, resulting from changes in the exchange rate. Investments in foreign securities involve certain risks, including those related to economic instability, unfavorable political developments, and currency fluctuations, not present with domestic investments. 40 The fund may be subject to taxes imposed by governments of countries in which it invests. Such taxes are generally based on either income or gains earned or repatriated. The fund accrues and applies such taxes to net investment income, net realized gains and net unrealized gains as income and/or capital gains are earned. E) Forward currency contracts The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the Statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Outstanding contracts on forward currency contracts at the close of the reporting period are indicative of the volume of activity during the period. F) Master agreements The fund is a party to ISDA (International Swap and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over-the-counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the funds custodian and with respect to those amounts which can be sold or repledged, are presented in the funds portfolio. Collateral posted to the fund which cannot be sold or repledged totaled $269,811 at the close of the reporting period. Collateral pledged by the fund is segregated by the funds custodian and identified in the funds portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the funds net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the funds net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterpartys long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the funds counterparties to elect early termination could impact the funds future derivative activity. At the close of the reporting period, the fund had a net liability position of $443,346 on derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $239,952. G) Securities lending The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. Income from securities lending is included in investment income on the Statement of operations. Effective August 2010, cash collateral is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management and is valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. At the close of the reporting period, the value of securities loaned amounted to $12,769,480 and the fund received cash collateral of $13,338,850. H) Interfund lending Effective July 2010, the fund, along with other Putnam funds, may participate in an interfund lending program pursuant to an exemptive order issued by the SEC. This program allows the fund to borrow from or lend to other Putnam funds that permit such transactions. Interfund lending transactions are subject to each funds investment policies and borrowing and lending limits. Interest earned or paid on the interfund lending transaction will be based on the average of certain current market rates. During the reporting period, the fund did not utilize the program. I) Line of credit Effective July 2010, the fund participates, along with other Putnam funds, in a $285 million unsecured committed line of credit and a $165 million unsecured uncommitted line of credit, both provided by State Street Bank and Trust Company (State Street). Borrowings may be made for temporary or emergency purposes, 41 including the funding of shareholder redemption requests and trade settlements. Interest is charged to the fund based on the funds borrowing at a rate equal to the Federal Funds rate plus 1.25% for the committed line of credit and the Federal Funds rate plus 1.30% for the uncommitted line of credit. A closing fee equal to 0.03% of the committed line of credit and $100,000 for the uncommitted line of credit has been paid by the participating funds. In addition, a commitment fee of 0.15% per annum on any unutilized portion of the committed line of credit is allocated to the participating funds based on their relative net assets and paid quarterly. During the reporting period, the fund had no borrowings against these arrangements. J) Federal taxes It is the policy of the fund to distribute all of its taxable income within the prescribed time period and otherwise comply with the provisions of the Internal Revenue Code of 1986, as amended (the Code), applicable to regulated investment companies. It is also the intention of the fund to distribute an amount sufficient to avoid imposition of any excise tax under Section 4982 of the Code. The fund is subject to the provisions of Accounting Standards Codification ASC 740 Income Taxes (ASC 740). ASC 740 sets forth a minimum threshold for financial statement recognition of the benefit of a tax position taken or expected to be taken in a tax return. The fund did not have a liability to record for any unrecognized tax benefits in the accompanying financial statements. No provision has been made for federal taxes on income, capital gains or unrealized appreciation on securities held nor for excise tax on income and capital gains. Each of the funds federal tax returns for the prior three fiscal years remains subject to examination by the Internal Revenue Service. At October 31, 2010, the fund had a capital loss carryover of $546,361,280 available to the extent allowed by the Code to offset future net capital gain, if any. The amounts of the carryovers and the expiration dates are: Loss carryover Expiration $35,917,432 October 31, 2011 224,492,177 October 31, 2016 285,951,671 October 31, 2017 K) Distributions to shareholders Distributions to shareholders from net investment income are recorded by the fund on the ex-dividend date. Distributions from capital gains, if any, are recorded on the ex-dividend date and paid at least annually. The amount and character of income and gains to be distributed are determined in accordance with income tax regulations, which may differ from generally accepted accounting principles. These differences include temporary and/or permanent differences of the expiration of a capital loss carryover and receivable purchase agreements. Reclassifications are made to the funds capital accounts to reflect income and gains available for distribution (or available capital loss carryovers) under income tax regulations. For the reporting period ended, the fund reclassified $211,432 to increase undistributed net investment income and $620,536,282 to decrease paid-in-capital, with a decrease to accumulated net realized losses of $620,324,850. The tax basis components of distributable earnings and the federal tax cost as of the close of the reporting period were as follows: Unrealized appreciation $76,605,034 Unrealized depreciation (50,633,407) Net unrealized appreciation 25,971,627 Undistributed ordinary income 9,771,695 Capital loss carryforward (546,361,280) Cost for federal income tax purposes $876,635,143 Note 2: Management fee, administrative services and other transactions Effective January 1, 2010, the fund pays Putnam Management a management fee (base fee) (based on the funds average net assets and computed and paid monthly) at annual rates that may vary based on the average of the aggregate net assets of most open-end funds, as defined in the funds management contract, sponsored by Putnam Management. Such annual rates may vary as follows: 0.850% of the first $5 billion, 0.800% of the next $5 billion, 0.750% of the next $10 billion, 0.700% of the next $10 billion, 0.650% of the next $50 billion, 0.630% of the next $50 billion, 0.620% of the next $100 billion and 0.615% of any excess thereafter. 42 In addition, beginning with the funds thirteenth complete calendar month of operation under the new management contract, the monthly management fee will consist of the monthly base fee plus or minus a performance adjustment for the month. The performance adjustment will be determined based on performance over the thirty-six month period then ended or, if the new management contract has not yet been effective for thirty-six complete calendar months, the period from the date the new management contract became effective to the end of the month for which the fee adjustment is being computed. Each month, the performance adjustment will be calculated by multiplying the performance adjustment rate and the funds average net assets over the performance period and the result will be divided by twelve. The resulting dollar amount will be added to, or subtracted from, the base fee for that month. The performance adjustment rate is equal to 0.03 multiplied by the difference between the funds annualized performance (measured by the funds class A shares) and the annualized performance of the MSCI World Index (Net Dividends), each measured over the performance period. The maximum annualized performance adjustment rates are +/ 0.15%. The monthly base fee is determined based on the funds average net assets for the month, while the performance adjustment will be determined based on the funds average net assets over the performance period of up to thirty-six months. This means it is possible that, if the fund underperforms significantly over the performance period, and the funds assets have declined significantly over that period, the negative performance adjustment may exceed the base fee. In this event, Putnam Management would make a payment to the fund. Prior to January 1, 2010, the fund paid Putnam Management for management and investment advisory services monthly based on the average net assets of the fund. Such fee was based on the following annual rates: 0.80% of the first $500 million of average net assets, 0.70% of the next $500 million, 0.65% of the next $500 million, 0.60% of the next $5 billion, 0.575% of the next $5 billion, 0.555% of the next $5 billion, 0.54% of the next $5 billion, 0.53% of the next $5 billion, 0.52% of the next $5 billion, 0.51% of the next $5 billion, 0.50% of the next $5 billion, 0.49% of the next $5 billion, 0.48% of the next $8.5 billion and 0.47% of any excess thereafter. Putnam Management has contractually agreed, through June 30, 2011, to waive fees or reimburse the funds expenses to the extent necessary to limit the cumulative expenses of the fund, exclusive of brokerage, interest, taxes, investment-related expenses, extraordinary expenses and payments under the funds investor servicing contract, investment management contract and distribution plans, on a fiscal year-to-date basis to an annual rate of 0.20% of the funds average net assets over such fiscal year-to-date period. During the reporting period, the funds expenses were not reduced as a result of this limit. Putnam Investments Limited (PIL), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund as determined by Putnam Management from time to time. Putnam Management pays a quarterly sub-management fee to PIL for its services at an annual rate of 0.35% of the average net assets of the portion of the fund managed by PIL. The Putnam Advisory Company, LLC (PAC), an affiliate of Putnam Management, is authorized by the Trustees to manage a separate portion of the assets of the fund, as designated from time to time by Putnam Management or PIL. Putnam Management or PIL, as applicable, pays a quarterly sub-advisory fee to PAC for its services at the annual rate of 0.35% of the average net assets of the portion of the funds assets for which PAC is engaged as sub-adviser. On September 15, 2008, the fund terminated its outstanding derivatives contracts with Lehman Brothers Special Financing, Inc. (LBSF) in connection with the bankruptcy filing of LBSFs parent company, Lehman Brothers Holdings, Inc. On September 26, 2008, the fund entered into a receivable purchase agreement (Agreement) with another registered investment company (the Seller) managed by Putnam Management. Under the Agreement, the Seller sold to the fund the right to receive, in the aggregate, $2,194,515 in net payments from LBSF in connection with certain terminated derivatives transactions (the Receivable), in exchange for an initial payment plus (or minus) additional amounts based on the funds ultimate realized gain (or loss) with respect to the Receivable. The Receivable offset against the funds net payable to LBSF. The fund paid $682,121 (exclusive of the initial payment) to the Seller in accordance with the terms of the Agreement and the fund paid $935,919, including interest, to LBSF in complete satisfaction of the funds obligations under the terminated contracts. The fund reimburses Putnam Management an allocated amount for the compensation and related expenses of certain officers of the fund and their staff who provide administrative services to the fund. The aggregate amount of all such reimbursements is determined annually by the Trustees. Custodial functions for the funds assets are provided by State Street. Custody fees are based on the funds asset level, the number of its security holdings and transaction volumes. 43 Putnam Investor Services, Inc., an affiliate of Putnam Management, provides investor servicing agent functions to the fund. Putnam Investor Services, Inc. received fees for investor servicing based on the funds retail asset level, the number of shareholder accounts in the fund and the level of defined contribution plan assets in the fund. Investor servicing fees will not exceed an annual rate of 0.375% of the funds average net assets. The amounts incurred for investor servicing agent functions during the reporting period are included in Investor servicing fees in the Statement of operations. The fund has entered into expense offset arrangements with Putnam Investor Services, Inc. and State Street whereby Putnam Investor Services, Inc.s and State Streets fees are reduced by credits allowed on cash balances. The fund also reduced expenses through brokerage/service arrangements. For the reporting period, the funds expenses were reduced by $6,407 under the expense offset arrangements and by $154,859 under the brokerage/ service arrangements. Each independent Trustee of the fund receives an annual Trustee fee, of which $596, as a quarterly retainer, has been allocated to the fund, and an additional fee for each Trustees meeting attended. Trustees also are reimbursed for expenses they incur relating to their services as Trustees. The fund has adopted a Trustee Fee Deferral Plan (the Deferral Plan) which allows the Trustees to defer the receipt of all or a portion of Trustees fees payable on or after July 1, 1995. The deferred fees remain invested in certain Putnam funds until distribution in accordance with the Deferral Plan. The fund has adopted an unfunded noncontributory defined benefit pension plan (the Pension Plan) covering all Trustees of the fund who have served as a Trustee for at least five years and were first elected prior to 2004. Benefits under the Pension Plan are equal to 50% of the Trustees average annual attendance and retainer fees for the three years ended December 31, 2005. The retirement benefit is payable during a Trustees lifetime, beginning the year following retirement, for the number of years of service through December 31, 2006. Pension expense for the fund is included in Trustee compensation and expenses in the Statement of operations. Accrued pension liability is included in Payable for Trustee compensation and expenses in the Statement of assets and liabilities. The Trustees have terminated the Pension Plan with respect to any Trustee first elected after 2003. The fund has adopted distribution plans (the Plans) with respect to its class A, class B, class C, class M and class R shares pursuant to Rule 12b-1 under the Investment Company Act of 1940. The purpose of the Plans is to compensate Putnam Retail Management Limited Partnership, a wholly-owned subsidiary of Putnam Investments, LLC and Putnam Retail Management GP, Inc., for services provided and expenses incurred in distributing shares of the fund. The Plans provide for payments by the fund to Putnam Retail Management Limited Partnership at an annual rate of up to 0.35%, 1.00%, 1.00%, 1.00% and 1.00% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. The Trustees have approved payment by the fund at an annual rate of 0.25%, 1.00%, 1.00%, 0.75% and 0.50% of the average net assets attributable to class A, class B, class C, class M and class R shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received net commissions of $38,769 and $848 from the sale of class A and class M shares, respectively, and received $36,881 and $229 in contingent deferred sales charges from redemptions of class B and class C shares, respectively. A deferred sales charge of up to 1.00% and 0.65% is assessed on certain redemptions of class A and class M shares, respectively. For the reporting period, Putnam Retail Management Limited Partnership, acting as underwriter, received no monies on class A and class M redemptions. Note 3: Purchases and sales of securities During the reporting period, cost of purchases and proceeds from sales of investment securities other than short-term investments aggregated $1,087,672,903 and $1,207,988,764, respectively. There were no purchases or proceeds from sales of long-term U.S. government securities. 44 Note 4: Capital shares At the close of the reporting period, there was an unlimited number of shares of beneficial interest authorized. Transactions in capital shares were as follows: Year ended 10/31/10 Year ended 10/31/09 Class A Shares Amount Shares Amount Shares sold 4,266,943 $34,247,401 6,775,251 $43,752,675 Shares issued in connection with reinvestment of distributions 2,609,433 20,823,276 188,253 1,142,693 6,876,376 55,070,677 6,963,504 44,895,368 Shares repurchased (17,657,125) (140,604,232) (28,964,435) (184,312,975) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class B Shares Amount Shares Amount Shares sold 349,996 $2,523,395 607,885 $3,526,019 Shares issued in connection with reinvestment of distributions 135,039 976,329   485,035 3,499,724 607,885 3,526,019 Shares repurchased (2,793,069) (20,207,624) (5,745,903) (33,137,243) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class C Shares Amount Shares Amount Shares sold 120,415 $915,525 209,176 $1,286,817 Shares issued in connection with reinvestment of distributions 36,931 281,044   157,346 1,196,569 209,176 1,286,817 Shares repurchased (394,275) (3,001,500) (732,791) (4,420,223) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class M Shares Amount Shares Amount Shares sold 58,989 $453,555 100,910 $625,420 Shares issued in connection with reinvestment of distributions 42,063 322,621   101,052 776,176 100,910 625,420 Shares repurchased (319,259) (2,444,438) (449,182) (2,756,321) Net decrease Year ended 10/31/10 Year ended 10/31/09 Class R Shares Amount Shares Amount Shares sold 40,252 $316,358 53,828 $344,828 Shares issued in connection with reinvestment of distributions 4,844 38,264   45,096 354,622 53,828 344,828 Shares repurchased (87,896) (700,620) (45,563) (291,697) Net increase (decrease) 45 Year ended 10/31/10 Year ended 10/31/09 Class Y Shares Amount Shares Amount Shares sold 155,427 $1,268,263 422,022 $2,732,027 Shares issued in connection with reinvestment of distributions 73,759 605,557 20,204 126,070 229,186 1,873,820 442,226 2,858,097 Shares repurchased (604,128) (4,936,723) (1,277,536) (8,894,437) Net decrease Note 5: Summary of derivative activity The following is a summary of the market values of derivative instruments as of the close of the reporting period: Market values of derivative instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as Statement of Statement of hedging instruments assets and assets and under ASC 815 liabilities location Market value liabilities location Market value Foreign exchange contracts Receivables $1,763,949 Payables $1,310,739 Total The following is a summary of realized and change in unrealized gains or losses of derivative instruments on the Statement of operations for the reporting period (see Note 1): Amount of realized gain or (loss) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $615,750 $615,750 Equity contracts (787,246)  $(787,246) Total Change in unrealized appreciation or (depreciation) on derivatives recognized in net gain or (loss) on investments Derivatives not accounted for as hedging Forward currency instruments under ASC 815 Warrants contracts Total Foreign exchange contracts $ $(1,170,124) $(1,170,124) Equity contracts 8,770  $8,770 Total Note 6: Investment in Putnam Money Market Liquidity Fund The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income in the Statement of operations and totaled $20,998 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $465,498,580 and $442,525,232, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. 46 Note 7: Senior loan commitments Senior loans are purchased or sold on a when-issued or delayed delivery basis and may be settled a month or more after the trade date, which from time to time can delay the actual investment of available cash balances; interest income is accrued based on the terms of the securities. Senior loans can be acquired through an agent, by assignment from another holder of the loan, or as a participation interest in another holders portion of the loan. When the fund invests in a loan or participation, the fund is subject to the risk that an intermediate participant between the fund and the borrower will fail to meet its obligations to the fund, in addition to the risk that the borrower under the loan may default on its obligations. Note 8: Regulatory matters and litigation In late 2003 and 2004, Putnam Management settled charges brought by the SEC and the Massachusetts Securities Division in connection with excessive short-term trading in Putnam funds. Distribution of payments from Putnam Management to certain open-end Putnam funds and their shareholders is expected to be completed in the next several months. These allegations and related matters have served as the general basis for certain lawsuits, including purported class action lawsuits against Putnam Management and, in a limited number of cases, some Putnam funds. Putnam Management believes that these lawsuits will have no material adverse effect on the funds or on Putnam Managements ability to provide investment management services. In addition, Putnam Management has agreed to bear any costs incurred by the Putnam funds as a result of these matters. Note 9: Market and credit risk In the normal course of business, the fund trades financial instruments and enters into financial transactions where risk of potential loss exists due to changes in the market (market risk) or failure of the contracting party to the transaction to perform (credit risk). The fund may be exposed to additional credit risk that an institution or other entity with which the fund has unsettled or open transactions will default. 47 Federal tax information (Unaudited) For the period, interest and dividends from foreign countries were $13,887,786 or $0.13 per share (for all classes of shares). Taxes paid to foreign countries were $1,623,319 or $0.02 per share (for all classes of shares). The fund designated 86.03% of ordinary income distributions as qualifying for the dividends received deduction for corporations. For its tax year ended October 31, 2010, the fund hereby designates 100.00%, or the maximum amount allowable, of its taxable ordinary income distributions as qualified dividends taxed at the individual net capital gain rates. For the tax year ended October 31, 2010, pursuant to §871(k) of the Internal Revenue Code, the fund hereby designates $2,460 of distributions paid as qualifying to be taxed as interest-related dividends, and no monies to be taxed as short-term capital gain dividends for nonresident alien shareholders. The Form 1099 that will be mailed to you in January 2011 will show the tax status of all distributions paid to your account in calendar 2010. 48 Shareholder meeting results (Unaudited) November 19, 2009 meeting At the meeting, each of the nominees for Trustees was elected, as follows: Votes for Votes withheld Ravi Akhoury 79,337,360 3,937,502 Jameson A. Baxter 79,393,075 3,881,787 Charles B. Curtis 79,358,785 3,916,077 Robert J. Darretta 79,344,078 3,930,784 Myra R. Drucker 79,383,436 3,891,426 John A. Hill 79,409,121 3,865,741 Paul L. Joskow 79,376,697 3,898,165 Elizabeth T. Kennan* 79,167,425 4,107,437 Kenneth R. Leibler 79,436,225 3,838,637 Robert E. Patterson 79,387,510 3,887,352 George Putnam, III 79,327,689 3,947,173 Robert L. Reynolds 79,472,983 3,801,879 W. Thomas Stephens 79,442,911 3,831,951 Richard B. Worley 79,430,839 3,844,023 * Dr. Kennan retired from the Board of Trustees of the Putnam funds effective June 30, 2010. A proposal to approve a new management contract between the fund and Putnam Management with both Fund Family breakpoints and performance fees was approved as follows: Votes Votes Broker for against Abstentions non-votes 61,606,232 3,171,075 1,999,634 16,497,921 A proposal to approve a new management contract between the fund and Putnam Management with Fund Family breakpoints only was approved as follows: Votes Votes Broker for against Abstentions non-votes 61,562,806 3,148,434 2,065,701 16,497,921 A proposal to approve a new management contract between the fund and Putnam Management with performance fees only was approved as follows: Votes Votes Broker for against Abstentions non-votes 61,558,831 3,227,650 1,990,461 16,497,920 All tabulations are rounded to the nearest whole number. 49 About the Trustees Independent Trustees Name Year of birth Position held Principal occupations during past five years Other directorships Ravi Akhoury Advisor to New York Life Insurance Company. Trustee of Jacob Ballas Capital Born 1947 American India Foundation and of the Rubin Museum. India, a non-banking Trustee since 2009 From 1992 to 2007, was Chairman and CEO of MacKay finance company Shields, a multi-product investment management firm focused on private with over $40 billion in assets under management. equity advisory services Barbara M. Baumann President and Owner of Cross Creek Energy Corporation, SM Energy Company, Born 1955 a strategic consultant to domestic energy firms and direct a publicly held energy Trustee since 2010 investor in energy assets. Trustee, and Co-Chair of the company focused on Finance Committee, of Mount Holyoke College. Former natural gas and crude Chair and current board member of Girls Incorporated of oil in the United States; Metro Denver. Member of the Finance Committee, The UniSource Energy Childrens Hospital of Denver. Corporation, a publicly held provider of natural gas and electric service across Arizona; Cody Resources Management, LLP, a privately held energy, ranching, and commercial real estate company Jameson A. Baxter President of Baxter Associates, Inc., a private investment ASHTA Chemicals, Inc. Born 1943 firm. Chairman of Mutual Fund Directors Forum. Trustee since 1994 and Chairman Emeritus of the Board of Trustees of Mount Vice Chairman since 2005 Holyoke College. Charles B. Curtis President Emeritus of the Nuclear Threat Initiative, a Edison International; Born 1940 private foundation dealing with national security issues. Southern California Trustee since 2001 Senior Advisor to the United Nations Foundation. Senior Edison Advisor to the Center for Strategic and International Studies. Member of the Council on Foreign Relations and the National Petroleum Council. Robert J. Darretta Health Care Industry Advisor to Permira, a global private United-Health Born 1946 equity firm. Until April 2007, was Vice Chairman of the Group, a diversified Trustee since 2007 Board of Directors of Johnson & Johnson. Served as health-care company Johnson & Johnsons Chief Financial Officer for a decade. Myra R. Drucker Vice Chair of the Board of Trustees of Sarah Lawrence Grantham, Mayo, Born 1948 College, and a member of the Investment Committee of Van Otterloo & Co., Trustee since 2004 the Kresge Foundation, a charitable trust. Advisor to the LLC, an investment Employee Benefits Investment Committee of The Boeing management company Company. Retired in 2009 as Chair of the Board of Trustees of Commonfund, a not-for-profit firm that manages assets for educational endowments and foundations. Until July 2010, Advisor to RCM Capital Management and member of the Board of Interactive Data Corporation. John A. Hill Founder and Vice-Chairman of First Reserve Devon Energy Born 1942 Corporation, the leading private equity buyout firm Corporation, a leading Trustee since 1985 and focused on the worldwide energy industry. Serves as a independent natural gas Chairman since 2000 Trustee and Chairman of the Board of Trustees of Sarah and oil exploration and Lawrence College. Also a member of the Advisory Board production company of the Millstein Center for Corporate Governance and Performance at the Yale School of Management. 50 Name Year of birth Position held Principal occupations during past five years Other directorships Paul L. Joskow Economist and President of the Alfred P. Sloan TransCanada Born 1947 Foundation, a philanthropic institution focused primarily Corporation, an energy Trustee since 1997 on research and education on issues related to science, company focused on technology, and economic performance. Elizabeth and natural gas transmission James Killian Professor of Economics and Management, and power services; Emeritus at the Massachusetts Institute of Technology Exelon Corporation, an (MIT). Prior to 2007, served as the Director of the Center energy company focused for Energy and Environmental Policy Research at MIT. on power services Kenneth R. Leibler Founder and former Chairman of Boston Options Northeast Utilities, Born 1949 Exchange, an electronic marketplace for the trading which operates New Trustee since 2006 of derivative securities. Vice Chairman of the Board of Englands largest energy Trustees of Beth Israel Deaconess Hospital in Boston, delivery system Massachusetts. Until November 2010, director of Ruder Finn Group, a global communications and advertising firm. Robert E. Patterson Senior Partner of Cabot Properties, LP and Co-Chairman None Born 1945 of Cabot Properties, Inc., a private equity firm investing in Trustee since 1984 commercial real estate. Past Chairman and Trustee of the Joslin Diabetes Center. George Putnam, III Chairman of New Generation Research, Inc., a publisher None Born 1951 of financial advisory and other research services, and Trustee since 1984 founder and President of New Generation Advisors, LLC, a registered investment advisor to private funds. Director of The Boston Family Office, LLC, a registered investment advisor. W. Thomas Stephens Retired as Chairman and Chief Executive Officer of Boise TransCanada Born 1942 Cascade, LLC, a paper, forest products, and timberland Corporation, an energy Trustee from 1997 to assets company, in December 2008. company focused on and since 2009 natural gas transmission and power services Richard B. Worley Managing Partner of Permit Capital LLC, an investment Neuberger Berman, Born 1945 management firm. Serves as a Trustee of the University of an investment Trustee since 2004 Pennsylvania Medical Center, the Robert Wood Johnson management firm Foundation, a philanthropic organization devoted to health-care issues, and the National Constitution Center. Also serves as a Director of the Colonial Williamsburg Foundation, a historical preservation organization, and as Chairman of the Philadelphia Orchestra Association. Interested Trustee Robert L. Reynolds* President and Chief Executive Officer of Putnam None Born 1952 Investments since 2008. Prior to joining Putnam Trustee since 2008 and Investments, served as Vice Chairman and Chief President of the Putnam Operating Officer of Fidelity Investments from Funds since July 2009 2000 to 2007. The address of each Trustee is One Post Office Square, Boston, MA 02109. As of October 31, 2010, there were 104 Putnam funds. All Trustees serve as Trustees of all Putnam funds. Each Trustee serves for an indefinite term, until his or her resignation, retirement at age 72, removal, or death. * Mr. Reynolds is an interested person (as defined in the Investment Company Act of 1940) of the fund, Putnam Management, and/or Putnam Retail Management. He is President and Chief Executive Officer of Putnam Investments, as well as the President of your fund and each of the other Putnam funds. 51 Officers In addition to Robert L. Reynolds, the other officers of the fund are shown below: Jonathan S. Horwitz (Born 1955) Francis J. McNamara, III (Born 1955) Executive Vice President, Principal Executive Vice President and Chief Legal Officer Officer, Treasurer and Compliance Liaison Since 2004 Since 2004 Senior Managing Director, Putnam Investments Senior Vice President and Treasurer, and Putnam Management The Putnam Funds James P. Pappas (Born 1953) Steven D. Krichmar (Born 1958) Vice President Vice President and Principal Financial Officer Since 2004 Since 2002 Managing Director, Putnam Investments and Senior Managing Director, Putnam Investments Putnam Management and Putnam Management Judith Cohen (Born 1945) Janet C. Smith (Born 1965) Vice President, Clerk and Assistant Treasurer Vice President, Assistant Treasurer and Principal Since 1993 Accounting Officer Vice President, Clerk and Assistant Treasurer, Since 2007 The Putnam Funds Managing Director, Putnam Investments and Putnam Management Michael Higgins (Born 1976) Vice President, Senior Associate Treasurer and Beth S. Mazor (Born 1958) Assistant Clerk Vice President Since 2010 Since 2002 Manager of Finance, Dunkin Brands (2008 Managing Director, Putnam Investments and 2010); Senior Financial Analyst, Old Mutual Asset Putnam Management Management (20072008); Senior Financial Analyst, Putnam Investments (19992007) Robert R. Leveille (Born 1969) Vice President and Chief Compliance Officer Nancy E. Florek (Born 1957) Since 2007 Vice President, Assistant Clerk, Managing Director, Putnam Investments, Assistant Treasurer and Proxy Manager Putnam Management and Putnam Since 2000 Retail Management Vice President, Assistant Clerk, Assistant Treasurer and Proxy Manager, Mark C. Trenchard (Born 1962) The Putnam Funds Vice President and BSA Compliance Officer Since 2002 Susan G. Malloy (Born 1957) Managing Director, Putnam Investments and Vice President and Assistant Treasurer Putnam Retail Management Since 2007 Managing Director, Putnam Management The principal occupations of the officers for the past five years have been with the employers as shown above although in some cases, they have held different positions with such employers. The address of each Officer is One Post Office Square, Boston, MA 02109. 52 Fund information Founded over 70 years ago, Putnam Investments was built around the concept that a balance between risk and reward is the hallmark of a well-rounded financial program. We manage over 100 funds across income, value, blend, growth, asset allocation, absolute return, and global sectorcategories. Investment Manager Ravi Akhoury Robert R. Leveille Putnam Investment Barbara M. Baumann Vice President and Management, LLC Charles B. Curtis Chief Compliance Officer One Post Office Square Robert J. Darretta Boston, MA 02109 Myra R. Drucker Mark C. Trenchard Paul L. Joskow Vice President and Investment Sub-Manager Kenneth R. Leibler BSA Compliance Officer Putnam Investments Limited Robert E. Patterson 5759 St Jamess Street George Putnam, III Francis J. McNamara, III London, England SW1A 1LD Robert L. Reynolds Vice President and W. Thomas Stephens Chief Legal Officer Investment Sub-Advisor Richard B. Worley The Putnam Advisory James P. Pappas Company, LLC Vice President One Post Office Square Officers Boston, MA 02109 Robert L. Reynolds Judith Cohen President Vice President, Clerk and Marketing Services Assistant Treasurer Putnam Retail Management Jonathan S. Horwitz One Post Office Square Executive Vice President, Michael Higgins Boston, MA 02109 Principal Executive Vice President, Senior Associate Officer, Treasurer and Treasurer and Assistant Clerk Custodian Compliance Liaison State Street Bank Nancy E. Florek and Trust Company Steven D. Krichmar Vice President, Assistant Clerk, Vice President and Assistant Treasurer and Legal Counsel Principal Financial Officer Proxy Manager Ropes & Gray LLP Janet C. Smith Susan G. Malloy Independent Registered Vice President, Assistant Vice President and Public Accounting Firm Treasurer and Principal Assistant Treasurer KPMG LLP Accounting Officer Trustees Beth S. Mazor John A. Hill, Chairman Vice President Jameson A. Baxter, Vice Chairman This report is for the information of shareholders of Putnam Global Equity Fund. It may also be used as sales literature when preceded or accompanied by the current prospectus, the most recent copy of Putnams Quarterly Performance Summary, and Putnams Quarterly Ranking Summary. For more recent performance, please visit putnam.com. Investors should carefully consider the investment objective, risks, charges, and expenses of a fund, which are described in its prospectus. For this and other information or to request a prospectus, or a summary prospectus if available, call 1-800-225-1581 toll free. Please read the prospectus carefully before investing. The funds Statement of Additional Information contains additional information about the funds Trustees and is available without charge upon request by calling 1-800-225-1581. Item 2. Code of Ethics: (a) The funds principal executive, financial and accounting officers are employees of Putnam Investment Management, LLC, the Fund's investment manager. As such they are subject to a comprehensive Code of Ethics adopted and administered by Putnam Investments which is designed to protect the interests of the firm and its clients. The Fund has adopted a Code of Ethics which incorporates the Code of Ethics of Putnam Investments with respect to all of its officers and Trustees who are employees of Putnam Investment Management, LLC. For this reason, the Fund has not adopted a separate code of ethics governing its principal executive, financial and accounting officers. (c) In May 2008, the Code of Ethics of Putnam Investment Management, LLC was updated in its entirety to include the amendments adopted in August 2007 as well as a several additional technical, administrative and non-substantive changes. In May of 2009, the Code of Ethics of Putnam Investment Management, LLC was amended to reflect that all employees will now be subject to a 90-day blackout restriction on holding Putnam open-end funds, except for portfolio managers and their supervisors (and each of their immediate family members), who will be subject to a one-year blackout restriction on the funds that they manage or supervise. In June 2010, the Code of Ethics of Putnam Investments was updated in its entirety to include the amendments adopted in May of 2009 and to change certain rules and limits contained in the Code of Ethics. In addition, the updated Code of Ethics included numerous technical, administrative and non-substantive changes, which were intended primarily to make the document easier to navigate and understand. Item 3. Audit Committee Financial Expert: The Funds' Audit and Compliance Committee is comprised solely of Trustees who are "independent" (as such term has been defined by the Securities and Exchange Commission ("SEC") in regulations implementing Section 407 of the Sarbanes-Oxley Act (the "Regulations")). The Trustees believe that each of the members of the Audit and Compliance Committee also possess a combination of knowledge and experience with respect to financial accounting matters, as well as other attributes, that qualify them for service on the Committee. In addition, the Trustees have determined that each of Mr. Patterson, Mr. Leibler, Mr. Hill, Mr. Darretta and Ms. Baumann qualifies as an "audit committee financial expert" (as such term has been defined by the Regulations) based on their review of his or her pertinent experience and education. The SEC has stated that the designation or identification of a person as an audit committee financial expert pursuant to this Item 3 of Form N-CSR does not impose on such person any duties, obligations or liability that are greater than the duties, obligations and liability imposed on such person as a member of the Audit and Compliance Committee and the Board of Trustees in the absence of such designation or identification. Item 4. Principal Accountant Fees and Services: The following table presents fees billed in each of the last two fiscal years for services rendered to the fund by the funds independent auditor: Fiscal Audit- year Audit Related Tax All Other ended Fees Fees Fees Fees October 31, 2010 $50,688 $ $4,300 $- October 31, 2009 $52,755 $ $4,300 $- For the fiscal years ended October 31, 2010 and October 31, 2009, the funds independent auditor billed aggregate non-audit fees in the amounts of $4,300 and $ 4,300 respectively, to the fund, Putnam Management and any entity controlling, controlled by or under common control with Putnam Management that provides ongoing services to the fund. Audit Fees represent fees billed for the fund's last two fiscal years relating to the audit and review of the financial statements included in annual reports and registration statements, and other services that are normally provided in connection with statutory and regulatory filings or engagements. Audit-Related Fees represent fees billed in the funds last two fiscal years for services traditionally performed by the funds auditor, including accounting consultation for proposed transactions or concerning financial accounting and reporting standards and other audit or attest services not required by statute or regulation. Tax Fees represent fees billed in the funds last two fiscal years for tax compliance, tax planning and tax advice services. Tax planning and tax advice services include assistance with tax audits, employee benefit plans and requests for rulings or technical advice from taxing authorities. Pre-Approval Policies of the Audit and Compliance Committee. The Audit and Compliance Committee of the Putnam funds has determined that, as a matter of policy, all work performed for the funds by the funds independent auditors will be pre-approved by the Committee itself and thus will generally not be subject to pre-approval procedures. The Audit and Compliance Committee also has adopted a policy to pre-approve the engagement by Putnam Management and certain of its affiliates of the funds independent auditors, even in circumstances where pre-approval is not required by applicable law. Any such requests by Putnam Management or certain of its affiliates are typically submitted in writing to the Committee and explain, among other things, the nature of the proposed engagement, the estimated fees, and why this work should be performed by that particular audit firm as opposed to another one. In reviewing such requests, the Committee considers, among other things, whether the provision of such services by the audit firm are compatible with the independence of the audit firm. The following table presents fees billed by the funds independent auditor for services required to be approved pursuant to paragraph (c)(7)(ii) of Rule 2-01 of Regulation S-X. Fiscal Audit- All Total year Related Tax Other Non-Audit ended Fees Fees Fees Fees October 31, 2010 $ - $ - $ - $ - October 31, 2009 $ - $ - $ - $ - Item 5. Audit Committee of Listed Registrants Not applicable Item 6. Schedule of Investments: The registrants schedule of investments in unaffiliated issuers is included in the report to shareholders in Item 1 above. Item 7. Disclosure of Proxy Voting Policies and Procedures For Closed-End Management Investment Companies: Not applicable Item 8. Portfolio Managers of Closed-End Investment Companies Not Applicable Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers: Not applicable Item 10. Submission of Matters to a Vote of Security Holders: Not applicable Item 11. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 12. Exhibits: (a)(1) The Code of Ethics of The Putnam Funds, which incorporates the Code of Ethics of Putnam Investments, is filed herewith. (a)(2) Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. (b) The certifications required by Rule 30a-2(b) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Equity Fund By (Signature and Title): /s/Janet C. Smith Janet C. Smith Principal Accounting Officer Date: December 29, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/Jonathan S. Horwitz Jonathan S. Horwitz Principal Executive Officer Date: December 29, 2010 By (Signature and Title): /s/Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: December 29, 2010
